Filed Pursuant to Rule 424(b)(3) Registration Statement File No. 333-169458 Dear Fellow Shareholder: You are cordially invited to attend the special meeting of shareholders of Minden Bancorp, Inc. The meeting will be held on December 23, 2010 at 2:00 p.m., Central time, at our main office located at ank Drive, Minden, Louisiana. The proxy statement/prospectus is being furnished to you in connection with the solicitation by the Board of Directors of Minden Bancorp of proxies to be voted at the special meeting of shareholders. The purpose of the special meeting is to consider and vote upon the Plan of Conversion and Reorganization, pursuant to which our organization will convert from a partially public company to a fully public company. Currently, MBL Bank is a wholly owned subsidiary of Minden Bancorp, and Minden Mutual Holding Company owns approximately 58.6% of Minden Bancorp’s common stock. The remaining 41.4% of Minden Bancorp’s common stock is owned by public shareholders. As a result of the conversion, a newly formed company, also named Minden Bancorp, Inc., will become the parent of MBL Bank, as a result of the merger of Minden Mutual Holding Company into Minden Bancorp and the resulting Minden Bancorp into the new holding company. Each share of Minden Bancorp common stock owned by the public will be exchanged for shares of common stock of the new holding company so that our existing public shareholders will own the same percentage of the new holding company common stock as they owned of our common stock immediately prior to the conversion. Upon completion of the conversion, Minden Bancorp will cease to exist. The Proxy Vote – Your Vote is Very Important We have received conditional regulatory approval to implement the Plan of Conversion and Reorganization. However, we must also receive the approval of our shareholders. Enclosed is a proxy statement/prospectus describing the proposals being presented at our special meeting of shareholders. Please promptly vote the enclosed proxy card by mail.Our Board of Directors urges you to vote “FOR” the approval of the Plan of Conversion and Reorganization and “FOR” the other matters being presented at the special meeting. The Exchange At the conclusion of the conversion, your shares of Minden Bancorp common stock will be exchanged for shares of the new holding company’s common stock. The number of new shares that you receive will be based on an exchange ratio that is described in the proxy statement/prospectus. Shortly after the completion of the conversion, our exchange agent will send a transmittal form to each shareholder of Minden Bancorp who holds stock certificates. The transmittal form explains the procedure to follow to exchange your shares. Please do not deliver your certificate(s) before you receive the transmittal form.Shares of Minden Bancorp that are held in street name (e.g., in a brokerage account) will be converted automatically at the conclusion of the conversion and no action or documentation is required of you. The Stock Offering We are offering the shares of common stock of the new holding company for sale at $10.00 per share. The shares are being offered in a subscription offering to eligible depositors of MBL Bank.If all shares are not subscribed for in the subscription offering, shares would be available in a community offering, with a preference given to natural persons, or trusts of natural persons, who reside in Webster Parish, Louisiana, followed by shareholders of Minden Bancorp as of November 5, 2010. If you may be interested in purchasing shares of our common stock, contact our Stock Information Center to receive a stock order form and prospectus.Please note that properly completed and signed stock order forms with full payment, must be received, not postmarked, by no later than 4:00 p.m., Central time, on December 13, 2010, unless extended. We thank you for your support as a shareholder of Minden Bancorp. Sincerely, /s/ Jack E. Byrd, Jr. Jack E. Byrd, Jr. President and Chief Executive Officer This letter is neither an offer to sell nor a solicitation of an offer to buy shares of common stock. The offer is made only by the prospectus. The securities of Minden Bancorp being offered in the exchange and for sale are not deposits or savings accounts and are not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. PROSPECTUS OF MINDEN BANCORP, INC. (A NEW LOUISIANA CORPORATION) AND PROXY STATEMENT OF MINDEN BANCORP, INC. (A FEDERAL CORPORATION) Minden Bancorp, Inc., a federal corporation (which we refer to as “Minden Bancorp”), MBL Bank and Minden Mutual Holding Company are converting from the mutual holding company structure to a fully public ownership structure. Currently, Minden Mutual Holding Company owns 58.6% of the issued and outstanding shares of Minden Bancorp’s common stock with the remaining 41.4% of such stock being owned by other shareholders, who are referred to as the public shareholders. As a result of the conversion, Minden Bancorp, Inc., a Louisiana corporation (which we refer to as “new Minden Bancorp”), will become the parent holding company for MBL Bank. Each share of Minden Bancorp common stock owned by the public will be exchanged for shares of common stock of new Minden Bancorp so that Minden Bancorp’s existing public shareholders will own approximately the same percentage of the common stock of new Minden Bancorp as they owned immediately prior to the conversion. The actual number of shares that you will receive will depend on the exchange ratio, which will depend on the percentage of Minden Bancorp’s common stock held by the public shareholders, the final independent appraisal of new Minden Bancorp and the number of shares of new Minden Bancorp common stock sold in the offering described below. It will not depend on the market price of the common stock. See “The Conversion and Offering – Effect of the Conversion on Public Shareholders – Effect on Outstanding Shares of Minden Bancorp” for a discussion of the exchange ratio. Based on the $15.95 per share closing price of Minden Bancorp’s common stock as of the date of this proxy statement/prospectus, unless at least 1,276,036 shares of new Minden Bancorp common stock are sold in the offering (between the minimum and the midpoint of the offering range), the initial value of the new Minden Bancorp common stock you receive in the exchange would be less than the market value the Minden Bancorp common stock that you currently own. See “Risk Factors – The Market Value of New Minden BancorpCommon Stock Received in the Share Exchange May be Less than the Market Value of Minden Bancorp Common Stock Exchanged.” Concurrently with the share exchange, we are offering shares of common stock of new Minden Bancorp, representing the 58.6% ownership interest of Minden Mutual Holding Company in Minden Bancorp, for sale to eligible depositors and the public. The conversion of Minden Mutual Holding Company and the offering and exchange of common stock by new Minden Bancorp is referred to herein as the “conversion and offering.” After the conversion and offering are completed, MBL Bank will be a wholly owned subsidiary of new Minden Bancorp, and both Minden Mutual Holding Company and Minden Bancorp will cease to exist. Minden Bancorp’s common stock is currently listed on the OTC Bulletin Board under the symbol “MDNB.” New Minden Bancorp expects that its common stock will also be quoted on the OTC Bulletin Board using the same symbol. The conversion and offering cannot be completed unless the shareholders of Minden Bancorp approve the plan of conversion and reorganization. Minden Bancorp is holding a special meeting of shareholders at Minden Bancorp’s main office, located at ank Drive, Minden, Louisiana, on Thursday, December 23, 2010 at 2:00 p.m., Central time, to consider and vote upon the plan of conversion and reorganization as well as the other proposals detailed in this proxy statement/prospectus. The board of directors of Minden Bancorp unanimously recommends that its shareholders vote “FOR” the plan of conversion and reorganization and “FOR” each of the other proposals set forth in this proxy statement/prospectus. This document serves as the proxy statement for the special meeting of shareholders of Minden Bancorp and the prospectus for the shares of common stock of new Minden Bancorp to be issued in exchange for shares of Minden Bancorp’s common stock. We urge you to read this entire document carefully. You can also obtain information about our companies from documents that we have filed with the Securities and Exchange Commission and the Office of Thrift Supervision. This document does not serve as the prospectus relating to the offering of new Minden Bancorp common stock which will be made pursuant to a separate prospectus. This investment involves a degree of risk, including the possible loss of principal. Please read “Risk Factors” beginning on page 13. These securities are not deposits or savings accounts and are not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. None of the Securities and Exchange Commission, the Office of Thrift Supervision or any state securities regulator has approved or disapproved of these securities or determined if this prospectus is accurate or complete. Any representation to the contrary is a criminal offense. For assistance, please contact the Stock Information Center at (318) 371-4122. The date of this proxy statement/prospectus is November 9, 2010, and is first being mailed to shareholders of Minden Bancorp, Inc. on or about November 19, 2010. Important Notice Regarding the Availability of Proxy Materials for the Special Meeting of Shareholders to be Held on December 23, 2010. This proxy statement/prospectus is available on our website at www.mblminden.com under the tab “About Us - Press Releases.” REFERENCE TO ADDITIONAL INFORMATION This proxy statement/prospectus incorporates important business and financial information about new Minden Bancorp, Minden Bancorp, MBL Bank and Minden Mutual Holding Company from other documents that are not included in, or delivered with, this proxy statement/prospectus, including the plan of conversion and reorganization. This information is available to you without charge upon your written or oral request. You can obtain these documents relating to new Minden Bancorp, Minden Bancorp, MBL Bank or Minden Mutual Holding Company by requesting them in writing or by telephone from: Minden Bancorp, Inc. ank Drive Minden, Louisiana 71055 Attention: Corporate Secretary (318) 377-0523 If you would like to request documents, you must do so no later than December 16, 2010 in order to receive them before Minden Bancorp’s special meeting of shareholders. You will not be charged for any of these documents that you request. For additional information, please see the section entitled “Where You Can Find Additional Information” beginning on page 149 of this proxy statement/prospectus. A copy of the plan of conversion and reorganization is available for inspection at each ofMBL Bank’s branch offices. For information on submitting your proxy, please refer to the instructions on the enclosed proxy card. You should rely only on the information contained in this proxy statement/prospectus or to which we have referred you. We have not authorized anyone to provide you with information that is different. This proxy statement/prospectus does not constitute an offer to sell, or the solicitation of an offer to buy, any of the securities offered hereby to any person in any jurisdiction in which such offer or solicitation would be unlawful. The affairs of new Minden Bancorp, Minden Mutual Holding Company, Minden Bancorp and MBL Bank and their subsidiaries may change after the date of this proxy statement/prospectus. Delivery of this proxy statement/prospectus and the exchange of shares of common stock of new Minden Bancorp made hereunder does not mean otherwise. TABLE OF CONTENTS Questions and Answers for Shareholders of Minden Bancorp i Summary 1 Risk Factors 13 Forward Looking Statements 21 Information About the Special Meeting of Shareholders 22 Proposal 1 - Approval of the Plan of Conversion and Reorganization 24 Proposals 2A-2C - Informational Proposals Related to the Articles of Incorporation of New Minden Bancorp 28 Informational Proposal 2A 28 Informational Proposal 2B 29 Informational Proposal 2C 29 Proposal 3- Adjournment of the Special Meeting 30 Selected Consolidated Financial and Other Data 31 Recent Developments 33 How Our Net Proceeds Will be Used 37 We Intend to Continue to Pay Quarterly Cash Dividends 39 Market for Our Common Stock 40 Regulatory Capital Requirements 41 Capitalization 42 Pro Forma Data 43 Management’s Discussion and Analysis of Financial Condition and Results of Operations 49 Business 65 Regulation 89 Taxation 99 Management Beneficial Ownership of Minden Bancorp Common Stock Proposed Management Purchases Interests of Certain Persons in Matters to be Acted Upon The Conversion and Offering Rights of Dissenting Shareholders Comparison of Shareholders’ Rights Restrictions on Acquisitions of New Minden Bancorp and MBL Bank and Related Anti-Takeover Provisions Description of New Minden Bancorp Capital Stock Experts Legal and Tax Opinions Registration Requirements Where You Can Find Additional Information Shareholder Proposals for the 2011 Annual Meeting Index to Consolidated Financial Statements F-1 Appendix A - Dissenter and Appraisal Rights A-1 MINDEN BANCORP, INC. Minden, Louisiana 71055 (318) 377-0523 NOTICE OF SPECIAL MEETING OF SHAREHOLDERS To Be Held on December 23, 2010 NOTICE IS HEREBY GIVEN that a special meeting of shareholders of Minden Bancorp, Inc., a federal corporation (which we refer to as “Minden Bancorp”), will be held at Minden Bancorp’s main office, located at ank Drive, Minden, Louisiana on Thursday, December 23, 2010 at 2:00 p.m., Central time, to consider and vote upon: 1.The approval of a plan of conversion and reorganization and the transactions contemplated thereby pursuant to which, among other things, Minden Bancorp, Inc., a newly formed Louisiana corporation (which we refer to as “new Minden Bancorp”), will offer for sale shares of its common stock, and shares of common stock of Minden Bancorp currently held by shareholders other than Minden Mutual Holding Company (which we refer to as the “public shareholders”) will be exchanged for shares of common stock of new Minden Bancorp upon the conversion of Minden Mutual Holding Company, MBL Bank and Minden Bancorp from the mutual holding company structure to the stock holding company structure; 2.The following informational proposals: ● 2A – Approval of a provision in the articles of incorporation of new Minden Bancorp providing for the authorized capital stock of 40,000,000 shares of common stock and 10,000,000 shares of serial preferred stock compared to 4,000,000 shares of common stock and 1,000,000 shares of preferred stock in the charter of Minden Bancorp; ● 2B – Approval of a provision in the articles of incorporation of new Minden Bancorp requiring a super-majority shareholder approval of amendments to certain provisions in the articles of incorporation and bylaws of new Minden Bancorp; and ● 2C – Approval of a provision in the articles of incorporation of new Minden Bancorp to limit the voting rights of shares beneficially owned in excess of 10% of the outstanding voting securities of new Minden Bancorp; 3.The adjournment of the special meeting, if necessary, to solicit additional proxies in the event that there are not sufficient votes at the special meeting to approve the plan of conversion and reorganization; and 4.Any other matters that may properly come before the special meeting or an adjournment or postponement thereof. Management is not aware of any such other business at this time. The provisions of the articles of incorporation which are summarized as informational proposals 2A through 2C were approved as part of the process in which the board of directors of Minden Bancorp approved the plan of conversion and reorganization. These proposals are informational in nature only, because the Office of Thrift Supervision regulations governing mutual to stock conversion do not provide for votes on matters other than the plan of conversion and reorganization. While we are asking shareholders of Minden Bancorp to vote with respect to each of the informational proposals, shareholders are not being asked to approve the proposed provisions for which an informational vote is requested and the proposed provisions will become effective if shareholders approve the plan of conversion and reorganization, regardless of whether shareholders vote to approve any or all of the informational proposals. Appraisal rights will be available to shareholders who do not vote in favor of the plan of conversion and reorganization and otherwise comply with the procedures set forth in 12 C.F.R. Section 552.14 (a copy of which is attached as Appendix A to the proxy statement/prospectus). The board of directors has fixed November 5, 2010, as the record date for the determination of shareholders entitled to notice of and to vote at the special meeting and at an adjournment or postponement thereof. Upon written request addressed to the Secretary of Minden Bancorp at the address given above, shareholders may obtain an additional copy of this proxy statement/prospectus and/or a copy of the plan of conversion and reorganization. In order to assure timely receipt of the additional copy of the proxy statement/prospectus and/or the plan of conversion and reorganization, the written request should be received by Minden Bancorp, Inc. by December 16, 2010. In addition, all such documents may be obtained by calling our Stock Information Center at (318) 371-4122. BY ORDER OF THE BOARD OF DIRECTORS /s/ Michael P. Burton Michael P. Burton Corporate Secretary Minden, Louisiana November 19, 2010 QUESTIONS AND ANSWERS FOR SHAREHOLDERS OF MINDEN BANCORP, INC. You should read this document and the plan of conversion and reorganization for more information about the conversion and offering. The plan of conversion and reorganization has been conditionally approved by our regulators. Q.What are shareholders being asked to approve? A.Minden Bancorp’s shareholders as of November 5, 2010 are being asked to vote on the plan of conversion and reorganization. Under the plan of conversion and reorganization, MBL Bank will convert from the mutual holding company form of ownership to the fully public stock holding company form of ownership, and as part of such conversion, a new Louisiana company, also named Minden Bancorp, Inc., will offer for sale, in the form of shares of it common stock, Minden Mutual Holding Company’s 58.6% ownership interest in Minden Bancorp. In addition to the shares of common stock to be issued to those who purchase shares in the stock offering, public shareholders of Minden Bancorp as of the completion of the conversion, will receive shares of common stock of new Minden Bancorp in exchange for their existing shares. In addition, informational proposals relating to the articles of incorporation of new Minden Bancorp are also described in this proxy statement/prospectus. Due to Office of Thrift Supervision regulations, the proposed provisions of the articles of incorporation described in the informational proposals will become effective if shareholders approve the plan of conversion and reorganization, regardless of whether shareholders vote to approve any or all of the informational proposals. Q.What is the conversion? A.MBL Bank, Minden Bancorp and Minden Mutual Holding Company are converting from a mutual holding company structure to a fully public ownership structure. Currently, Minden Mutual Holding Company owns 58.6% of Minden Bancorp’s common stock. The remaining 41.4% of common stock is owned by public shareholders. As a result of the conversion, our newly formed Louisiana company, also called Minden Bancorp, Inc., will become the parent of MBL Bank. Shares of common stock of new Minden Bancorp, representing the current 58.6% ownership interest of Minden Mutual Holding Company in Minden Bancorp, are being offered for sale to eligible depositors and to the public. At the completion of the conversion and offering, current public shareholders of Minden Bancorp will exchange their shares of Minden Bancorp common stock for shares of common stock of new Minden Bancorp. After the conversion and offering are completed, MBL Bank will become a wholly owned subsidiary of new Minden Bancorp. Upon consummation of the conversion and offering, the outstanding shares of new Minden Bancorp will be owned by the public shareholders, who will exchange their shares for shares of new Minden Bancorp, as well as those persons who purchase shares in the offering for the cash purchase price of $10.00 per share. As a result of the conversion and offering, Minden Mutual Holding Company and Minden Bancorp will cease to exist. See “The Conversion and Offering” beginning on page 117 of this proxy statement/prospectus, for more information about the conversion. Q.What will shareholders receive for their existing Minden Bancorp shares? A.As more fully described in the section entitled “The Conversion and Offering,” depending on the number of shares sold in the stock offering, each share of common stock that you own upon completion of the conversion and stock offering will be exchanged for between 1.3811 new shares at the minimum and 1.8685 new shares at the maximum of the offering range (cash will be paid in lieu of fractional shares). For example, if you own 100 shares of Minden Bancorp common stock and the exchange ratio is 1.6248, the midpoint of the offering range, after the conversion you will receive 162 shares of common stock of new Minden Bancorp and $4.80 in cash, the value of the fractional share, based on the $10.00 per share offering price. Shareholders who hold shares in street name at a brokerage firm will receive these funds in their brokerage account. Shareholders who have stock certificates will receive checks. The number of shares you will get will depend on the number of shares sold in the offering and will be based on an exchange ratio determined as of the closing of the conversion. The actual number of shares you receive will depend upon the number of shares we sell in our offering, which in turn will depend upon the final appraised value of new Minden Bancorp. The exchange ratio will adjust based on the number of shares sold in the offering. It will not depend on the market price of the common stock of Minden Bancorp. i Q.What are the reasons for the conversion and offering? A.We are pursuing the conversion for the following reasons: ● The conversion to the fully public form of ownership will remove the uncertainties associated with the mutual holding company structure created by the recently enacted financial reform legislation, which will result in a change of the federal regulator for our holding company as well as for MBL Bank. We believe that the conversion and offering will eliminate some of the uncertainties associated with the recent legislation, and better position us to continue to meet all future regulatory requirements, including regulatory capital requirements. ● The additional funds resulting from the offering will support continued growth and expansion, including hiring and retaining personnel, as well as providing enhanced lending capability due to the increased capital of MBL Bank. ● The enhanced capital of MBL Bank as a result of the receipt of a portion of the net proceeds of the offering, currently anticipated to be 50%, will increase our loans-to-one borrower limit which will allow us to originate and retain larger balance commercial real estate and commercial business loans. ● The stock holding company structure is a more familiar form of organization, which we believe will make our common stock more appealing to investors, and will give us greater flexibility to access the capital markets though possible future equity and debt offerings, although we have no current plans, agreements or understandings regarding any additional securities offerings. ● We believe that our current mutual holding company structure has limited our opportunities to acquire other institutions because we cannot now issue stock in an acquisition in an amount that would cause Minden Mutual Holding Company to own less than a majority of the outstanding shares of Minden Bancorp. The conversion will facilitate our ability to acquire other institutions by eliminating this requirement of majority ownership by our mutual holding company. We currently have no plans, agreement or understanding regarding any merger or acquisition transactions. ● To improve our capital position during a period of significant economic uncertainty, especially for the financial services industry, although, as of June 30, 2010, MBL Bank was considered “well capitalized” for regulatory purposes and is not subject to any directive or recommendation from the Office of Thrift Supervision, the Federal Deposit Insurance Corporation or the Louisiana Office of Financial Institutions to raise capital. ● The conversion and offering will increase the number of outstanding shares held by public shareholdersand we expect our stock to have greater liquidity due to such increase in the number of shares held by public shareholders. Due to the significant additional capital that will be raised by new Minden Bancorp in connection with the conversion of Minden Mutual Holding Company, Minden Mutual Holding Company and Minden Bancorp believe that the enhanced capital resulting from the receipt of a substantial portion of the new proceeds of the conversion and offering will result in an institution whose competitive position will be substantially improved. We believe that the conversion will enable us to continue to expand and diversify our loan portfolio, improve our lending platform, add depth and strength to management and result in an institution which will be able to offer the increasingly sophisticated and broad array of services that are necessary to meet the convenience and needs of MBL Bank’s customers. ii Q.Why should I vote? A.You are not required to vote, but your vote is very important. In order for us to implement the plan of conversion and reorganization, we must receive the affirmative vote of the holders of a majority of the outstanding shares of Minden Bancorp common stock, other than shares held by Minden Mutual Holding Company, in addition to the approval of two-thirds of all the outstanding shares. The board of directors of Minden Bancorp recommends that you vote “FOR” approval of the plan of conversion and reorganization. Q.What happens if I don’t vote? A.Your prompt vote is very important. Not voting will have the same effect as voting “Against” the plan of conversion and reorganization. Without sufficient favorable votes “FOR the plan of conversion and reorganization, we will not proceed with the conversion and offering. Q.How do I vote? A.You should sign your proxy card and return it in the enclosed proxy reply envelope. Please vote promptly. Not voting has the same effect as voting “Against” the plan of conversion and reorganization. Q.If my shares are held in street name, will my broker automatically vote on my behalf? A.No. Your broker will not be able to vote your shares without instructions from you. You should instruct your broker to vote your shares, using the directions that your broker provides to you. Q.What if I do not give voting instructions to my broker? A.Your vote is important. If you do not instruct your broker to vote your shares by proxy, each unvoted share will have the same effect as a vote against the plan of conversion and reorganization. Q.If the offering range is changed and all subscribers are given the opportunity to place a new order, will I have an opportunity to vote on the new pro forma market value? A.No. We do not intend to seek any additional approvals from shareholders in connection with setting a new offering range. iii Q.How will my existing Minden Bancorp shares be exchanged? A.The conversion of your shares of common stock of Minden Bancorp into the right to receive shares of common stock of new Minden Bancorp will occur automatically on the effective date of the conversion, although you will need to exchange your stock certificate(s) if you hold shares in certificate form. As soon as practicable after the effective date of the conversion and reorganization, our exchange agent will send a transmittal form to you. The transmittal forms are expected to be mailed promptly after the effective date and will contain instructions on how to submit the stock certificate(s) representing existing shares of Minden Bancorp common stock. No fractional shares of common stock of new Minden Bancorp will be issued to you when the conversion is completed. For each fractional share that would otherwise be issued to a shareholder who holds a certificate, you will be paid by check an amount equal to the product obtained by multiplying the fractional share interest to which you would otherwise be entitled by $10.00. If your shares are held in street name, you will automatically receive cash in lieu of fractional shares. Q.Should I submit my stock certificates now? A.No. If you hold your certificate(s), instructions for exchanging the shares will be sent to you after completion of the conversion and offering. If your shares are held in “street name,” rather than in certificate form, the share exchange will occur automatically upon completion of the conversion and offering. Q.Do I have dissenters’ and appraisal rights? A.Yes. Under federal law, dissenters’ rights of appraisal are available to Minden Bancorp shareholders in connection with the conversion and offering. To exercise your right to dissent, you must file with Minden Bancorp a written notice of your intention to dissent prior to the annual meeting. A failure to vote on the plan of conversion and reorganization will not constitute a waiver of your appraisal rights; however, if you vote in favor of the plan, you will be deemed to have waived your dissenters’ rights. In addition, if you return a signed proxy but do not specify on the proxy a vote against the plan or an abstention from the vote, then you will be deemed to have waived your dissenters’ rights. Within 60 days of the completion of the conversion and offering, you must file a petition with the Office of Thrift Supervision to demand a determination of the fair market value of the stock if you have not reached an agreement with new Minden Bancorp as to the fair value of such shares. Please refer to the summary under “Rights of Dissenting Shareholders” at page 138 of this proxy statement/prospectus and Appendix A to this proxy statement/prospectus which contains the full text of the section of the Office of Thrift Supervision regulations that governs dissenters’ rights. Q.May I place an order to purchase shares in the offering in addition to the shares that I will receive in the exchange? A.Yes. If you would like to receive a prospectus and stock order form, you may call our Stock Information Center, (318) 371-4122, Monday through Friday between 10:00 a.m. and 4:00 p.m., Central time. The Stock Information Center will be closed weekends and bank holidays. Further Questions? For answers to other questions, please read this proxy statement/prospectus. Questions about the stock offering or voting may be directed to the Stock Information Center by calling (318) 371-4122, Monday to Friday, from 10:00 a.m. to 4:00 p.m., Central time. The Stock Information Center will be closed weekends and bank holidays. iv SUMMARY The following summary highlights the material information from this proxy statement/prospectus and may not contain all the information that is important to you. You should read this entire document carefully, including the sections entitled “Risk Factors” and “The Conversion and Offering” and the consolidated financial statements and the notes to the consolidated financial statements. What This Document Is About The boards of directors of Minden Bancorp, Minden Mutual Holding Company, MBL Bank and new Minden Bancorp have adopted a plan of conversion and reorganization pursuant to which MBL Bank will reorganize from a mutual holding company structure to a stock form holding company structure. As part of the conversion, Minden Bancorp formed new Minden Bancorp to become the new holding company for MBL Bank. Public shareholders of Minden Bancorp will receive shares in new Minden Bancorp in exchange for their shares of Minden Bancorp common stock based on an exchange ratio. This conversion to a stock holding company structure also includes the offering by new Minden Bancorp of shares of its common stock to eligible depositors of MBL Bank in a subscription offering and, if necessary, to the public in a community offering. Following the conversion and offering, Minden Mutual Holding Company and Minden Bancorp will no longer exist and new Minden Bancorp will be the parent company of MBL Bank. The conversion and offering cannot be completed unless the shareholders of Minden Bancorp approve the plan of conversion and reorganization. Minden Bancorp’s shareholders will vote on the plan of conversion and reorganization at the special meeting of shareholders of Minden Bancorp. This document is the proxy statement used by Minden Bancorp’s board of directors to solicit proxies for the special meeting. It is also the prospectus of new Minden Bancorp regarding the shares of common stock of new Minden Bancorp to be issued to Minden Bancorp’s shareholders in the share exchange. This document does not serve as the prospectus relating to the offering by new Minden Bancorp of its shares of common stock in the subscription offering and any community offering, both of which will be made pursuant to a separate prospectus. In addition, informational proposals relating to the articles of incorporation of new Minden Bancorp are also described in this proxy statement/prospectus, but, due to Office of Thrift Supervision regulations, are not required to be approved if shareholders approve the plan of conversion and reorganization. While we are asking shareholders of Minden Bancorp to vote with respect to each of the informational proposals, we are not required to receive the separate approval of the proposed provisions for which an informational vote is requested. The proposed provisions will become effective if shareholders approve the plan of conversion and reorganization, regardless of whether shareholders vote to approve any or all of the informational proposals. The Minden Bancorp Special Meeting Date, Time and Place.Minden Bancorp will hold its special meeting of shareholders to consider and vote on the plan of conversion and reorganization at Minden Bancorp’s main office, located at ank Drive, Minden, Louisiana on Thursday, December 23, 2010 at 2:00 p.m., Central time. Record Date. The record date for shareholders entitled to vote at the special meeting of shareholders is November 5, 2010. 1,365,316 shares of Minden Bancorp common stock were outstanding on the record date and entitled to vote at the special meeting. The Proposals. Shareholders will be voting on the following proposals at the special meeting: 1. Approval of the plan of conversion and reorganization; 2. The following informational proposals: ● 2A – Approval of a provision in the articles of incorporation of new Minden Bancorp providing for the authorized capital stock of 40,000,000 shares of common stock and 10,000,000 shares of serial preferred stock compared to 4,000,000 shares of common stock and 1,000,000 shares of preferred stock in the charter of Minden Bancorp; 1 ● 2B – Approval of a provision in the articles of incorporation of new Minden Bancorp requiring a super-majority shareholder approval of amendments to certain provisions in the articles of incorporation and bylaws of new Minden Bancorp; and ● 2C – Approval of a provision in the articles of incorporation of new Minden Bancorp to limit the voting rights of shares beneficially owned in excess of 10% of the outstanding voting securities of new Minden Bancorp; 3.The adjournment of the special meeting, if necessary, to solicit additional proxies in the event that there are not sufficient votes at the special meeting to approve the plan of conversion and reorganization; and 4.Any other matters that may properly come before the special meeting or any adjournment or postponement thereof (management is not aware of any such matters). The Informational Proposals. The provisions of the articles of incorporation of new Minden Bancorp which are summarized as informational proposals 2A to 2C were approved as part of the process in which the board of directors of Minden Bancorp approved the plan of conversion and reorganization. These proposals are informational in nature only, because the Office of Thrift Supervision regulations governing mutual to stock conversion do not provide for votes on matters other than the plan of conversion and reorganization. The proposed provisions described in the informational proposals will become effective if shareholders approve the plan of conversion and reorganization, regardless of whether shareholders vote to approve any or all of the informational proposals. Vote Required Proposal 1: Approval of the Plan of Conversion and Reorganization. We must obtain the affirmative vote of (i) the holders of a majority of the outstanding shares of common stock of Minden Bancorp, other than Minden Mutual Holding Company, and (ii) the holders of two-thirds of the votes eligible to be cast by shareholders of Minden Bancorp, including Minden Mutual Holding Company. Informational Proposals 2A to 2C related to the Articles of Incorporation of new Minden Bancorp. While we are asking you to vote with respect to each of the informational proposals, the proposed provisions will become effective if shareholders approve the plan of conversion and reorganization, regardless of whether shareholders vote to approve any or all of the informational proposals. Proposal 3: Adjournment of the special meeting, if necessary, to solicit additional proxies. We must obtain the affirmative vote of a majority of the total votes present at the special meeting in person and by proxy to approval the proposal to adjourn the special meeting, if necessary, to solicit additional proxies. Other Matters. We must obtain the affirmative vote of a majority of the total votes present at the special meeting in person or by proxy to approve other proposals. As of the voting record date, the directors and executive officers of Minden Bancorp owned 176,043 shares (excluding any shares that may be acquired pursuant to the exercise of options), or approximately 12.9% of the outstanding shares of Minden Bancorp common stock and Minden Mutual Holding Company owned 800,112 shares, or approximately 58.6% of the outstanding shares of Minden Bancorp common stock. Minden Mutual Holding Company intends to vote all of its shares “FOR” the plan of conversion and reorganization, “FOR” each of the informational proposals and “FOR” the proposal to adjourn the special meeting, if necessary, to solicit additional proxies. In addition, our directors and executive officers intend to the vote the shares of Minden Bancorp common stock they own in favor of each of the proposals set forth above. The board of directors of Minden Bancorp unanimously recommends that you vote “FOR” approval of the plan of conversion and reorganization and “FOR” the other proposals described above. 2 The Companies New Minden Bancorp, Inc. We have formed a new Louisiana corporation called Minden Bancorp, Inc., which will become the holding company for MBL Bank following completion of the conversion and offering. New Minden Bancorp is conducting a stock offering in connection with the conversion of Minden Mutual Holding Company from the mutual to the stock form of organization. The executive offices of new Minden Bancorp, Inc. are located at ank Drive, Minden, Louisiana 71055, and its telephone number is (318) 377-0523. MBL Bank. MBL Bank is a Louisiana-chartered stock building and loan association originally organized in 1910 as Minden Building and Loan Association. It changed its corporate title to MBL Bank in 2007 to more accurately reflect its ongoing transformation to a community bank. MBL Bank reorganized into the mutual holding company structure in July 2002. MBL Bank’s main office and its full service branch office are located in Minden, Louisiana and serve Minden, Louisiana and its surrounding environs. Currently, MBL Bank’s business primarily consists of attracting deposits from the general public and using those funds to originate single-family residential, commercial real estate and commercial business loans, land loans and consumer loans. At June 30, 2010, MBL Bank had net loans of $125.6 million of which $55.5 million, $19.4 million, $12.7 million, $12.4 million and $11.0 million consisted of single-family residential, commercial real estate, commercial business, loans secured by deposits (most of which relate to loans for commercial purposes) and land loans (most of which relate to loans secured by income producing properties), respectively. MBL Bank’s primary market area is Webster Parish, Louisiana, which includes the city of Minden. MBL Bank’s home office is located at ank Drive, Minden, Louisiana 71055 and its telephone number is (318) 377-0523. Minden Mutual Holding Company. Minden Mutual Holding Company currently is the mutual holding company parent of Minden Bancorp. The principal business purpose of Minden Mutual Holding Company is its ownership of 58.6% of the outstanding shares of Minden Bancorp. Minden Mutual Holding Company will no longer exist upon completion of the conversion and offering. Minden Bancorp, Inc. Minden Bancorp is a federally chartered corporation and currently is the mid-tier stock holding company for MBL Bank. At June 30, 2010, 58.6% of the issued and outstanding shares of Minden Bancorp were owned by Minden Mutual Holding Company, and the remaining 41.4% of Minden Bancorp’s issued and outstanding shares were owned by the public shareholders. The common stock of Minden Bancorp is publicly traded on the OTC Bulletin Board. At the conclusion of the offering and the conversion of Minden Mutual Holding Company, Minden Bancorp will no longer exist. The existing public shareholders of Minden Bancorp will have their shares converted into 1.13811 to 1.8685 shares of common stock of new Minden Bancorp for each share of Minden Bancorp common stock or possibly as much as 2.1488 shares if the offering range is increased by 15%. The shares of common stock being offered by new Minden Bancorp represent Minden Mutual Holding Company’s current ownership interest in Minden Bancorp. As of June 30, 2010, Minden Bancorp had $199.6 million in total assets and $23.3 million in stockholders’ equity. 3 Our Current and Proposed Organizational Structure The following chart shows our current ownership structure which is commonly referred to as the “two-tier” mutual holding company structure: Pursuant to the terms of our plan of conversion and reorganization, we are now converting from the two-tier mutual holding company structure to the stock holding company form of organization. As part of the conversion, we are offering for sale the majority ownership interest in Minden Bancorp that is currently owned by Minden Mutual Holding Company. Upon completion of the conversion and offering, Minden Mutual Holding Company and Minden Bancorp will cease to exist, we will be fully owned by public shareholders and there will be no continuing interest by a mutual holding company. Upon completion of the conversion, public shareholders of Minden Bancorp will receive shares of common stock of new Minden Bancorp in exchange for their shares of Minden Bancorp. Following the conversion and offering, our ownership structure will be as follows: The conversion and offering are commonly referred to as a “second-step” conversion. Terms of the Conversion and Offering The boards of directors of Minden Mutual Holding Company, Minden Bancorp and MBL Bank unanimously adopted the plan of conversion and reorganization on September 14, 2010. The plan of conversion and reorganization has been approved by the Office of Thrift Supervision and acquisition of MBL Bank by new Minden Bancorp has been approved by the Louisiana Office of Financial Institutions, subject to, among other things, approval of the plan of conversion and reorganization by the members of Minden Mutual Holding Company and the shareholders of Minden Bancorp. The special meeting of shareholders has been called for this purpose on December 23, 2010. The conversion to a stock holding company structure also includes the offering by new Minden Bancorp of its to-be-outstanding shares to qualifying depositors of MBL Bank in a subscription offering and to certain other persons in a community offering. The plan of conversion and reorganization has been included as an exhibit to the registration statement filed with the Securities and Exchange Commission. See “Where You Can Find Additional Information” in this proxy statement/prospectus. 4 The Exchange of Minden Bancorp Common Stock If you are a shareholder of Minden Bancorp, the existing mid-tier holding company, your shares will be canceled and exchanged for new shares of new Minden Bancorp common stock. As of the date hereof, shares of Minden Bancorp, Inc. common stock held by persons other than Minden Mutual Holding Company totaled 565,204. The number of shares you will receive will be based on an exchange ratio determined as of the closing of the conversion. The actual number of shares you receive will depend upon the number of shares we sell in our offering, which in turn will depend upon the final appraised value of new Minden Bancorp. The following table shows how the exchange ratio will adjust, based on the number of shares sold in our offering. The table also shows how many shares a hypothetical owner of 100 shares of Minden Bancorp common stock would receive in the exchange, based on the number of shares sold in the offering. Shares to be Sold in the Offering Shares of New Minden Bancorp Stock to be Exchanged for Current Common Stock Total Shares of New Minden Bancorp Common Stock to be Outstanding After the Conversion Exchange Ratio Equivalent Pro Forma Book Value per Exchanged Share 100 Shares of Minden Bancorp Common Stock Would be Exchanged for the Following Number of Shares of New Minden Bancorp(1) Amount Percent Amount Percent Minimum % % $ Midpoint Maximum 15% abovethe maximum No fractional shares will be issued; cash will be issued in lieu of fractional shares. If you currently own shares of Minden Bancorp which are held in “street name,” they will be exchanged without any action on your part. If you currently are the record owner of shares of Minden Bancorp and hold certificates you will receive, after the conversion and offering is completed, a transmittal form with instructions to surrender your stock certificates. New certificates of our common stock will be mailed within five business days after the exchange agent receives properly executed transmittal forms and certificates. No fractional shares of our common stock will be issued to any public shareholder of Minden Bancorp upon consummation of the conversion. For each fractional share that would otherwise be issued, we will pay an amount equal to the product obtained by multiplying the fractional share interest to which the holder would otherwise be entitled by the $10.00 per share subscription price. Dissenters’ Rights Under federal law and regulations, public shareholders of Minden Bancorp will have dissenters’ rights. See “Rights of Dissenting Shareholders” on page 138. 5 Reasons for the Conversion We are pursuing the conversion for the following reasons: ● The conversion to the fully public form of ownership will remove the uncertainties associated with the mutual holding company structure created by the recently enacted financial reform legislation, which will result in a change of the federal regulator for our holding company as well as for MBL Bank. We believe that the conversion and offering will eliminate some of the uncertainties associated with the recent legislation, and better position us to continue to meet all future regulatory requirements, including regulatory capital requirements. ● We believe that our current mutual holding company structure has limited our opportunities to acquire other institutions because we cannot now issue stock in an acquisition in an amount that would cause Minden Mutual Holding Company to own less than a majority of the outstanding shares of Minden Bancorp. The conversion will facilitate our ability to acquire other institutions by eliminating this requirement of majority ownership by our mutual holding company. We currently have no plans, agreement or understanding regarding any merger or acquisition transactions. ● The additional funds resulting from the offering will support continued growth and expansion, including hiring and retaining personnel, as well as providing enhanced lending capability due to the increased capital of MBL Bank. ● The enhanced capital of MBL Bank as a result of the receipt of a portion of the net proceeds of the offering, currently anticipated to be 50%, will increase our loans-to-one borrower limit which will allow us to originate and retain larger balance commercial real estate and commercial business loans. ● The stock holding company structure is a more familiar form of organization, which we believe will make our common stock more appealing to investors, and will give us greater flexibility to access the capital markets though possible future equity and debt offerings, although we have no current plans, agreements or understandings regarding any additional securities offerings. ● To improve our capital position during a period of significant economic uncertainty, especially for the financial services industry, although, as of June 30, 2010, MBL Bank was considered “well capitalized” for regulatory purposes and is not subject to any directive or recommendation from the Office of Thrift Supervision, the Federal Deposit Insurance Corporation or the Louisiana Office of Financial Institutions to raise capital. ● The conversion and offering will increase the number of outstanding shares held by public shareholdersand we expect our stock to have greater liquidity due to such increase in the number of shares held by public shareholders. 6 Due to the significant additional capital that will be raised by new Minden Bancorp in connection with the conversion of Minden Mutual Holding Company, Minden Mutual Holding Company and Minden Bancorp believe that the enhanced capital resulting from the receipt of a substantial portion of the net proceeds of the conversion and offering will result in an institution whose competitive position will be substantially improved. We believe that the conversion will enable us to continue to expand and diversify our loan portfolio, improve our lending platform, add depth and strength to management and result in an institution which will be able to offer the increasingly sophisticated and broad array of services that are necessary to meet the convenience and needs of MBL Bank’s customers. Conditions to Completion of the Conversion We cannot complete our conversion and related offering unless: ● The plan of conversion and reorganization is approved by at least a majority of votes eligible to be cast by members of Minden Mutual Holding Company; ● The plan of conversion and reorganization is approved by at least: ● two-thirds of the outstanding shares of Minden Bancorp common stock; and ● a majority of the outstanding shares held by shareholders of Minden Bancorp, other than Minden Mutual Holding Company; ● We sell at least the minimum number of shares offered in the offering; and ● We receive the final approval of the Office of Thrift Supervision to complete the conversion and offering and related transactions. Minden Mutual Holding Company intends to vote its 58.6% ownership interest in favor of the conversion. In addition, as of November 5, 2010, directors and executive officers of Minden Bancorp and their associates beneficially owned 176,043 shares (excluding shares which may be acquired upon the exercise of options) of Minden Bancorp or 12.9% of the outstanding shares. They intend to vote those shares in favor of the plan of conversion and reorganization and the other proposals being presented at the special meeting. How We Determined the Offering Range and the Exchange Ratio The offering range and the exchange ratio arebased on an independent appraisal by RP Financial, LC., an appraisal firm experienced in appraisals of savings institutions. The pro forma market value is the estimated market value of our common stock assuming the sale of shares in this offering. In accordance with the regulations of the Office of Thrift Supervision, a valuation range is established which ranges from 15% below to 15% above this pro forma market value. RP Financial has indicated that in its opinion as of August 26, 2010, our common stock’s estimated fully converted market value was $22.2 million resulting in a range of $18.9 million at the minimum to $25.5 million at the maximum. In the offering, we are selling the number of shares representing the 58.6% of shares currently owned by Minden Mutual Holding Company. RP Financial estimates that this results in an offering range between $11.1 million and $15.0 million, with a midpoint of $13.0 million. The appraisal was based in part upon Minden Bancorp’s financial condition and results of operations, the effect of the additional capital we will raise from the sale of common stock in this offering, and an analysis of a peer group of 10 publicly traded savings and loan holding companies that RP Financial considered comparable to us. See “The Conversion and Offering - How We Determined the Price Per Share, the Offering Range and Exchange Ratio” for information regarding this peer group. In preparing its appraisal, RP Financial considered the information in this proxy statement/prospectus, including Minden Bancorp’s financial statements. RP Financial also considered the following factors, among others: ● Minden Bancorp’s historical, present and projected operating results including, but not limited to, historical income statement information such as return on assets, return on equity, net interest margin trends, operating expense ratios, levels and sources of non-interest income, and levels of loan loss provisions; ● Minden Bancorp’s historical, present and projected financial condition including, but not limited to, historical balance sheet size, composition and growth trends, loan portfolio composition and trends, liability composition and trends, credit risk measures and trends, and interest rate risk measures and trends; 7 ● the economic, demographic and competitive characteristics of MBL Bank’s primary market area including, but not limited to, employment by industry type, unemployment trends, size and growth of the population, trends in household and per capita income, deposit market share and largest competitors by deposit market share; ● a comparative evaluation of the operating and financial statistics of MBL Bank with those of other similarly situated, publicly traded companies, which included a comparative analysis of balance sheet composition, income statement ratios, credit risk, interest rate risk and loan portfolio composition; ● the estimated impact of the stock offering on Minden Bancorp’s consolidated stockholders’ equity and earning potential including, but not limited to, the estimated increase in consolidated equity resulting from the offering, the estimated increase in earnings resulting from the reinvestment of the net proceeds of the offering, the estimated impact on the consolidated equity and earnings resulting from adoption of the employee benefit plans and the effect of higher consolidated equity on new Minden Bancorp’s future operations; and ● the trading market for securities of comparable institutions and general conditions in the market for such securities. Two of the measures investors use to analyze whether a stock might be a good investment are the ratio of the offering price to the issuer’s “book value” (or “tangible book value” when the issuer has intangible assets, such as goodwill, recorded on its balance sheet) and the ratio of the offering price to the issuer’s annual net income. RP Financial considered these ratios, among other factors, in preparing its appraisal. Book value is the same as total stockholders’ equity, and represents the difference between the issuer’s assets and liabilities. RP Financial’s appraisal also incorporates an analysis of a peer group of publicly traded companies that RP Financial considered to be comparable to Minden Bancorp. The following table presents a summary of selected pricing ratios for the peer group companies and for Minden Bancorp on a reported basis as utilized by RP Financial in its appraisal. These ratios are based on earnings for the twelve months ended June 30, 2010 and book value as of June 30, 2010. Compared to the average pricing ratios of the peer group, our stock at the maximum of the offering range, would be priced at a premium of 531.8% to the peer group on a price to earnings basis, a premium of 1.1% to the peer group on a price to book value basis and a discount of 9.0% on a price to tangible book value basis. This means that, at the maximum of the offering range, a share of our common stock would bemore expensivethan the peer group based on an earnings per share basis and a price to book value basis andless expensivethan the peer group based on a tangible book value per share basis. See “Pro Forma Data” for the assumptions used to derive these pricing ratios. Price to Earnings Multiple Price to Book Value Ratio Price to Tangible Book Value Ratio Minden Bancorp (pro forma) Minimum x % % Midpoint Maximum Maximum, as adjusted Peer group companies as of August 26, 2010 Average x % % Median All publicly traded savings banks Average x % % Median x % % Because of differences and important factors such as operating characteristics, location, financial performance, asset size, capital structure, and business prospects between Minden Bancorp and other fully converted institutions, you should not rely on these comparative valuation ratios as an indication as to whether or not the stock is an appropriate investment for you. The independent valuation is not intended, and must not be construed, as a recommendation of any kind as to the advisability of purchasing the common stock. Because the independent valuation is based on estimates and projections on a number of matters, all of which are subject to change from time to time, no assurance can be given that persons purchasing the common stock will be able to sell their shares at a price equal to or greater than the purchase price. See “Pro Forma Data” at page 43 and “The Conversion and Offering – How We Determined the Price Per Share, the Offering Range and the Exchange Ratio” at page 124. 8 Shares of common stock issued in second-step conversions may trade below the initial offering price. As of August 26, 2010, of the nine second-step conversions that closed between January 1, 2009 and August 26, 2010, the shares issued in six of those transactions were trading below their initial offering price. See “ The Conversion and Offering – After-Market Performance of Second -Step Conversion Offerings “for information regarding the after-market performance of the financial institutions that completed these nine second step conversions. Before you make an investment decision, please carefully read this proxy/statement prospectus, including “Risk Factors” beginning on page 13. We Intend to Continue to Pay Quarterly Cash Dividends Minden Bancorp has paid quarterly cash dividends since the second quarter of 2003. For the quarter ended June 30, 2010, the cash dividend was $0.11 per share. We intend to continue to pay quarterly cash dividends after we complete the conversion and offering. The dividend rate and the continued payment of dividends will depend on a number of factors, including our capital requirements, our financial condition and results of operations, tax considerations, statutory and regulatory limitations and general economic conditions. No assurance can be given that we will continue to pay dividends, that they will be at a level substantially consistent with the current level or that they will not be reduced or eliminated in the future. Benefits to Management from the Conversion and Offering Our employees, officers and directors will benefit from the conversion and offering due to various stock-based benefit plans. Full-time employees, including officers, will be participants in our existing employee stock ownership plan which will purchase additional shares in connection with the conversion. In addition, subsequent to completion of the conversion and offering, we intend to implement a new stock recognition and retention plan and a new stock option plan which will benefit our employees and directors. See “Management - Stock Benefit Plans” on page 108. The following table summarizes, at the minimum and the maximum of the offering range, the total number and value of the shares of common stock that the employee stock ownership plan expects to acquire and the total value of all restricted stock awards and stock option grants that are expected to be available under the anticipated new stock recognition and retention plan and stock option plan, respectively, based on shares sold at the offering. Number of Shares to be Granted or Purchased Total Estimated Value of Grants At Minimum of Offering Range Total Estimated Value of Grants At Maximum of Offering Range At Minimum of Offering Range At Maximum of Offering Range As a % of Common Stock to Be Sold in the Offering (Dollars in thousands) Employee stock ownership plan(1) % $ $ Recognition and retention plan awards(1) Stock options(2) Total % $ $ Assumes the value of new Minden Bancorp’s common stock is $10.00 per share for purposes of determining the total estimated value of the grants. Assumes the value of a stock option is $1.70, which was determined using the Black-Scholes option-pricing formula. See “Pro Forma Data.” 9 Shareholders will experience a reduction or dilution of their ownership interest of approximately 6.79% if we use newly issued shares to fund the awards of stock options and restricted shares under the proposed new stock option and recognition and retention plans expected to be implemented after the conversion and offering, assuming the midpoint of the offering range (or taken individually, 4.95% for the new stock option plan and 2.04% for the new recognition and retention plan). If any options previously granted under the 2003 Stock Option Plan are exercised during the first year following completion of the conversion and offering, they will be funded with newly issued shares as the Office of Thrift Supervision regulations do not permit us to repurchase our shares during the first year following the completion of this stock offering except to fund the restricted stock plan or under extraordinary circumstances. We have been advised by the staff of the Office of Thrift Supervision that the exercise of outstanding options and cancellation of treasury shares in the conversion and offering will not constitute an extraordinary circumstance for purposes of satisfying an exception to the requirement. The following table presents information regarding our existing employee stock ownership plan, including additional shares to be purchased by the employee stock ownership plan in the offering, options and restricted stock previously awarded under the 2003 Stock Option Plan and 2003 Recognition and Retention Plan, and the proposed new stock option plan and recognition and retention plan. The table below assumes that 2,551,077 shares are outstanding after the conversion and offering, which includes the sale of 1,495,000 shares in the offering at the maximum of the offering range, the issuance of 1,056,077 shares of new Minden Bancorp’s common stock in exchange for existing shares of Minden Bancorp stock held by shareholders other than Minden Mutual Holding Company using an exchange ratio of 1.8685 (based on the maximum of than offering range). It is also assumed that the value of the stock is $10.00 per share. Existing, New and Assumed Stock Benefit Plans Participants Shares(1) Estimated Value Percentage of Total Shares Outstanding (Dollars in thousands) Employee Stock Ownership Plan: All Employees Shares purchased in 2002 mutual holding company reorganization $ % Shares to be purchased in this offering Total employee stock ownership plan shares Recognition and Retention Plans: Directors and Officers 2003 Recognition and Retention Plan Proposed new recognition and retention plan Total recognition and retention plan shares Stock Option Plans: Directors and Officers 2003 Stock Option Plan Proposed new stock option plan Total stock option plan shares Total stock benefit plans $ % Shares purchased or awarded and options granted prior to the conversion and offering have been adjusted for the 1.8685 exchange ratio at the maximum of the offering range for shares of new Minden Bancorp. Approximately 39,278 (73,390 shares after the adjustment for the exchange ratio) of these shares have been allocated to the accounts of participants. The employee stock ownership plan purchased 8.0% (52,371 shares) of the shares issued to persons other than Minden Mutual Holding Company (654,638 shares) in the mutual holding company reorganization completed in July 2002. Minden Bancorp reserved 26,186 shares (before applying exchange ratio) which reflected an amount equal to 4.0% of the shares issued to persons other than Minden Mutual Holding Company in the mutual holding company reorganization. As of June 30, 2010, awards covering 20,086 (37,530 shares after adjustment for the exchange ratio) of the indicated 2003 Recognition and Retention Plan awards have vested, and the shares of Minden Bancorp common stock subject to these vested awards have been distributed. The actual value of new recognition and retention plan awards will be determined based on their fair value as of the date grants are made. For purposes of this table, fair value is assumed to be the same as the offering price of $10.00 per share. Of this amount, 3,605 options have been exercised to date; the remaining 61,859 options previously granted remain outstanding. Minden Bancorp reserved 65,464 shares (before applying exchange ratio) under this plan which reflected 10.0% of the shares issued to persons other than Minden Mutual Holding Company in the mutual holding company reorganization. As of June 30, 2010, options covering 61,859 shares (before applying the exchange ratio) were issued and outstanding. The fair value of stock options to be granted under the new stock option plan has been estimated at $1.70 per option using the Black-Scholes option pricing model with the following assumptions: exercise price, $10.00; trading price on date of grant, $10.00; dividend yield, 2.0%; expected life, 10 years; expected volatility, 18.21%; and risk-free interest rate, 2.97%. As noted above, existing options granted under the 2003 Stock Option Plan will remain outstanding upon completion of the conversion, adjusted for the exchange ratio. In the event that any stock options under the 2003 Stock Option Plan are exercised during the first year after completion of the conversion, the shares issued upon exercise will be from authorized but unissued shares. New Minden Bancorp will take steps to file a registration statement registering the shares issuable under the 2003 Stock Option Plan within 10 business days of the completion of the conversion and the offering. 10 Market For Our Common Stock Minden Bancorp’s common stock is currently quoted on the OTC Bulletin Board under the symbol “MDNB.” We expect that the common stock of new Minden Bancorp will also be quoted on the OTC Bulletin Board. Sandler O’Neill & Partners, L.P. currently intends to become a market maker in the common stock of the new Minden Bancorp, but is under no obligation to do so. After shares of the common stock begin trading, you may contact a firm that offers investment services in order to buy or sell shares. The OTC Bulletin Board will assign a four letter trading symbol for new Minden Bancorp’s common stock which we anticipate will be the same symbol as is currently used for the common stock of the existing Minden Bancorp. However, it may be different. The shares of common stock of Minden Bancorp and those of new Minden Bancorp represent different economic interests and will reflect the effects of different financial results of operations and financial condition. Consequently, it is expected that the market prices of the common stock of Minden Bancorp before the completion of the conversion and offering and those of the common stock of new Minden Bancorp after the completion of the conversion and offering will be different. Federal and State Income Tax Consequences We have received the opinions of Elias, Matz, Tiernan & Herrick L.L.P. and Heard, McElroy & Vestal, LLP, respectively, that under federal and Louisiana income tax law and regulation, the tax basis to the shareholders of the common stock purchased in the offering will be the amount paid for the common stock, and that the conversion will not be a taxable event for us. These opinions, however, are not binding on the Internal Revenue Service. The full texts of the opinions are filed as exhibits to the Registration Statement of which this proxy statement/prospectus is a part, and copies may be obtained from the Securities and Exchange Commission. See “Where You Can Find Additional Information.” Restrictions on the Acquisitions of New Minden Bancorp and MBL Bank Federal regulations, as well as provisions contained in the articles of incorporation and bylaws of new Minden Bancorp, contain certain restrictions on acquisitions of new Minden Bancorp or its capital stock. These restrictions include the requirement that a potential acquirer of common stock obtain the prior approval of the Office of Thrift Supervision before acquiring in excess of 10% of the outstanding common stock. Additionally, Office of Thrift Supervision approval would be required for new Minden Bancorp to be acquired within three years after the conversion and offering. In addition, new Minden Bancorp’s articles of incorporation and bylaws contain provisions that may discourage takeover attempts and prevent you from receiving a premium over the market price of your shares as part of a takeover. These provisions include: ● restrictions on the acquisition of more than 10% of our common stock and limitations on voting rights of shares held in excess of 10%; ● staggered election of only approximately one-third of our board of directors each year; ● the absence of cumulative voting by shareholders in the election of directors; ● limitations on the ability of shareholders to call special meetings; ● advance notice requirements for shareholder nominations and new business; ● removal of directors without cause by a 75% vote of shareholders and with cause by a majority vote of all shareholders; ● requirement of a 75% vote of shareholders for certain amendments to the bylaws and certain provisions of the articles of incorporation; and ● the right of the board of directors to issue shares of preferred or common stock without shareholder approval. For further information, see “Restrictions on Acquisitions of New Minden Bancorp and MBL Bank and Related Anti-Takeover Provisions.” 11 Interest of Management and Directors in Matters to be Acted Upon Management and directors of Minden Bancorp have an interest in the matters that will be acted upon because new Minden Bancorp intends to acquire additional stock for its employee stock ownership plan, to consider the implementation of a new stock recognition and retention plan and a new stock option plan. See “Interests of Certain Persons in Matters To be Acted Upon.” Common Stock Purchase Limitation The number of shares of common stock that you may purchase in the offering individually, and together with associates or persons acting in concert, plus any exchange shares you and they receive may not exceed 5% of the total shares of common stock of new Minden Bancorp to be issued and outstanding at the completion of the conversion and offering, provided, however, that you will not be required to divest any of your shares or be limited in the number of shares you may receive in the exchange offer. Differences in Shareholders’ Rights As a result of the conversion and offering, each Minden Bancorp shareholder will become a shareholder of new Minden Bancorp. Certain rights of shareholders of new Minden Bancorp will differ from the rights Minden Bancorp’s shareholders currently have. See “Proposals 2A-2C -Informational Proposals Relating to the Articles of Incorporation of New Minden Bancorp” and “Comparison of Shareholders’ Rights” for a discussion of these differences. How You Can Obtain Additional Information Questions about the stock offering or voting may be directed to the Stock Information Center by calling (318) 371-4122, Monday to Friday, from 10:00 a.m. to 4:00 p.m., Central time. The Stock Information Center will be closed weekends and bank holidays. FOR ASSISTANCE, PLEASE CONTACT THE STOCK INFORMATION CENTER AT (318) 371-4122. 12 RISK FACTORS You should consider carefully the following risk factors in deciding how to vote. Risks Related to Our Business Our Loan Portfolio Includes A Significant Amount of Loans Which Have a Higher Risk of Loss than Conforming, Single-Family Residential Mortgage Loans. As of June 30, 2010, $32.1 million or 25.0% of our total loan portfolio consisted of commercial real estate and commercial business loans. Also included in our loan portfolio at such date were $12.4 million or 9.7% of loans secured by deposits the substantial majority of which related to loans for commercial business purposes. In addition, at such date, $16.1 million or 12.6% of the loan portfolio was comprised of residential construction and land loans. Commercial real estate loans, commercial business loans, construction loans and land loans all are generally considered to have a higher risk of loss than conforming, single-family residential mortgage loans. Commercial real estate, commercial business and land loans generally are considered to have a higher risk of loss because repayment of the loans often depends on the successful operation of a business or the underlying property securing the loan such as accounts receivable or inventory with respect to commercial business loans. Commercial real estate loans typically involve larger loan balances to single borrowers or groups of related borrowers compared to one- to four-family residential mortgage loans. Accordingly, an adverse development with respect to one loan or one credit relationship can expose us to greater risk of loss compared to an adverse development with respect to a one- to four-family residential mortgage loan. We seek to minimize these risks through our underwriting policies, which require such loans to be qualified on the basis of the property’s net income and debt service ratio; however, there is no assurance that our underwriting policies will protect us from credit-related losses. Construction loans generally have a higher risk of loss than single-family residential mortgage loans due primarily to the critical nature of the initial estimates of a property’s value upon completion of construction compared to the estimated costs, including interest, of construction as well as other assumptions. If the estimates upon which construction loans are made prove to be inaccurate, we may be confronted with projects that, upon completion, have values which are below the loan amounts. Commercial real estate loans and construction loans are also typically larger than single-family residential mortgage loans. The deterioration of one or more of these loans could cause a significant increase in non-performing loans, which could adversely affect our results of operations by requiring us to increase our provisions for loan losses. Furthermore, in some instances our borrowers have more than one commercial real estate loan outstanding with us. Consequently, an adverse development with respect to one loan or one credit relationship can expose us to significantly greater risk of loss compared to an adverse development with respect to a one- to four-family residential mortgage loan. Finally, if we foreclose on a commercial real estate loan, our holding period for the collateral, if any, typically is longer than for one- to four-family residential property because there are fewer potential purchasers of the collateral. The net proceeds from the offering will increase our capital and facilitate our ability to make larger commercial real estate, commercial business, construction and land loans by increasing our internal loans to one borrower limits. We expect to make larger commercial real estate, commercial business, construction and land loans and to continue to increase our commercial real estate and business lending activity upon completion of the conversion and the offering. As a result of the composition of our loan portfolio, our credit risk profile will be higher than traditional thrift institutions that have higher concentrations of one- to four-family residential loans. Our Allowance for Losses on Loans May Not Be Adequate to Cover Probable Losses. We have established an allowance for loan losses based upon various assumptions and judgments about the collectibility of our loan portfolio which we believe is adequate to offset probable losses on our existing loans. Since we must use assumptions regarding individual loans and the economy, our current allowance for loan losses may not be sufficient to cover actual loan losses, and increases in the allowance may become necessary in the future. Any future deterioration in real estate market conditions, general economic conditions or changes in regulatory policies may require us to increase our allowance for loan losses, which would adversely affect our results of operations. We may also need to significantly increase our provision for loan losses, particularly if one or more of our larger loans or credit relationships becomes delinquent. In addition, federal regulators periodically review our allowance for loan losses and may require us to increase our provision for loan losses or recognize loan charge-offs. Our allowance for loan losses of $1.0 million at June 30, 2010 amounted to 0.78% of total loans outstanding at such date. We had $632,000 of non-performing loans at June 30, 2010 (which amount included three loans aggregating approximately $102,000 that were classified as troubled debt restructuring and were placed on non-accrual; however, such loans were performing in accordance with their restructured terms as of such date). 13 Our Loans are Concentrated to Borrowers in a Limited Geographic Area. At June 30, 2010, the preponderance of our total loans were to individuals and/or secured by properties located in northwest Louisiana. As a result, we have a greater risk of loan defaults and losses in the event of an economic downturn in our market area as adverse economic changes may have a negative effect on the ability of our borrowers to make timely repayment of their loans. Additionally, a decline in local property values could adversely affect the value of property used as collateral. If we are required to liquidate a significant amount of collateral during a period of reduced real estate values to satisfy the debt, our earnings and capital could be adversely affected. The population of Webster Parish declined 1.9% between 2000 and 2010 and is predicted to decline an additional 1.1% between 2010 and 2015. Beginning in 2008 and continuing in 2009 and 2010, our market area has experienced a rise in unemployment. At December 2007, the unemployment rate of Webster Parish was 4.9% as compared to 9.0% at June 2010. However, unlike many areas of the United States, real estate values in Webster Parish and the surrounding area did not experience the significant increase in values in the past decade experienced in many markets but also have not experienced the decline in value in recent periods that many of such other areas have experienced beginning in 2008. Continuing increases in unemployment or declines in collateral values could be a factor requiring us to make additional provisions to the allowance for loan losses, which would have a negative impact on net income. Our Results of Operations Depend Significantly on Economic Conditions and Related Uncertainties. Banking is affected, directly and indirectly, by domestic and international economic and political conditions and by governmental monetary and fiscal policies. Conditions such as inflation, recession, unemployment, volatile interest rates, real estate values, government monetary policy, international conflicts, the actions of terrorists and other factors beyond our control may adversely affect our results of operations. Changes in interest rates, in particular, could adversely affect our net interest income and have a number of other adverse effects on our operations, as discussed in the first risk factor above. Adverse economic conditions also could result in an increase in loan delinquencies, foreclosures and non-performing assets and a decrease in the value of the property or other collateral which secures our loans, all of which could adversely affect our results of operations. We are particularly sensitive to changes in economic conditions and related uncertainties in Webster Parish because we derive substantially all of our loans, deposits and other business from this community in northwest Louisiana. Accordingly, we remain subject to the risks associated with prolonged declines in national or local economies. Future Changes in Interest Rates Could Reduce Our Profits. Our ability to make a profit largely depends on our net interest income, which could be negatively affected by changes in interest rates. Net interest income is the difference between: ● the interest income we earn on our interest-earning assets, such as loans and securities; and ● the interest expense we pay on our interest-bearing liabilities, such as deposits and borrowings. As a result of our historical focus on one- to four-family residential real estate loans, a substantial amount of our loans have fixed interest rates. Additionally, many of our investment securities have fixed interest rates. Like many savings institutions, our focus on deposit accounts as a source of funds, which have no stated maturity date or short contractual maturities, results in our liabilities having a shorter duration than our assets. For example, as of June 30, 2010, 18.4% of our loans had maturities of three to five years and 22.9% of our loans had maturities of more than five years, while 88.9% of our certificates of deposit had maturities of one year or less. This imbalance can create significant earnings volatility, because market interest rates change over time. In a period of rising interest rates, the interest income earned on our assets, such as loans and investments, may not increase as rapidly as the interest paid on our liabilities, such as deposits. In a period of declining interest rates, the interest income earned on our assets may decrease more rapidly than the interest paid on our liabilities, as borrowers prepay mortgage loans, and mortgage-backed securities and callable investment securities are called or prepaid, thereby requiring us to reinvest these cash flows at lower interest rates. See “Management’s Discussion and Analysis of Financial Condition and Results of Operations–Exposure to Changes in Interest Rates.” 14 Changes in interest rates create reinvestment risk, which is the risk that we may not be able to reinvest prepayments at rates that are comparable to the rates we earned on the prepaid loans or securities in a decline in interest rate environment. Additionally, increases in interest rates may decrease loan demand and/or make it more difficult for borrowers to repay adjustable-rate loans. Changes in interest rates also affect the current fair value of our interest-earning securities portfolio. Generally, the value of securities moves inversely with changes in interest rates. Any Future Federal Deposit Insurance Corporation Insurance Premiums or Special Assessments Will Adversely Impact Our Earnings. In May 2009, the Federal Deposit Insurance Corporation adopted a final rule levying a five basis point special assessment on each insured depository institution. We recorded an expense of approximately $81,500 during the year ended December 31, 2009, to reflect the special assessment. Any further special assessments that the Federal Deposit Insurance Corporation levies will be recorded as an expense during the appropriate period. In addition, the Federal Deposit Insurance Corporation increased the general assessment rate and, therefore, our Federal Deposit Insurance Corporation general insurance premium expense has increased compared to prior periods. The Federal Deposit Insurance Corporation also issued a final rule pursuant to which all insured depository institutions were required to prepay on December 30, 2009 their estimated assessments for the fourth quarter of 2009, and for all of 2010, 2011 and 2012. We prepaid $907,000 of our assessments on December 30, 2009, based on our deposits and assessment rate as of September 30, 2009. The prepaid balance will be reduced by the actual expense for our quarterly assessments, until the balance is exhausted. Depending on how our actual assessments compare to the estimated assessments, the prepaid balance may be exhausted earlier than or later than the planned three year time period. The Requirement to Account for Certain Assets at Estimated Fair Value, and a Proposal to Account for Additional Financial Assets and Liabilities at Estimated Fair Value, May Adversely Affect Our Stockholders’ Equity and Results of Operations. We report certain assets, including securities, at fair value, and recent proposed changes to current accounting requirements would require us to report nearly all of our financial assets and liabilities at fair value. Generally, for assets that are reported at fair value, we use quoted market prices or valuation models that utilize observable market inputs to estimate fair value. Because we carry these assets on our books at their estimated fair value, we may incur losses even if the asset in question presents minimal credit risk. Under current accounting requirements, elevated delinquencies, defaults, and estimated losses from the disposition of collateral in our mortgage-backed securities may require us to recognize additional other-than-temporary impairment charges in future periods with respect to our securities portfolio. The amount and timing of any impairment recognized will depend on the severity and duration of the decline in the estimated fair value of the asset and our estimate of the anticipated recovery period. Under proposed accounting requirements, we may be required to record reductions in the fair value of nearly all of our financial assets and liabilities (including loans) either through a charge to net income or through a reduction to accumulated other comprehensive income. Accordingly, we could be required to record charges on assets such as loans where we have no intention to sell the loan and expect to receive repayment in full on the loan. This could result in a decrease in net income, or a decrease in our stockholders’ equity, or both. Strong Competition Within Our Market Area Could Hurt Our Profits and Slow Growth. We face intense competition both in making loans and attracting deposits. This competition has made it more difficult for us to make new loans and attract deposits. Price competition for loans and deposits might result in us earning less on our loans and paying more on our deposits, which would reduce net interest income. Competition also makes it more difficult to maintain and improve market share of loans and deposits. At June 30, 2010, which is the most recent date for which data is available from the Federal Deposit Insurance Corporation, we held approximately 26.1% of the deposits in Webster Parish, Louisiana. Some of the institutions with which we compete have substantially greater resources and lending limits than we have and may offer services that we do not provide. We expect continued strong competition in the future. Our profitability depends upon our continued ability to compete successfully in our market area. 15 Growth of Our Franchise By Acquisition or Branching May Be Difficult to Achieve. We will consider growing by either acquiring other financial institutions and/or branch offices. MBL Bank has never acquired another banking institution and we cannot assure you that we will be able to grow through acquisitions or, if we do, successfully integrate other financial institutions or branch offices. Our ability to successfully acquire other institutions depends on our ability to identify, acquire and integrate such institutions into our franchise. Currently, we have no agreements or understandings with anyone regarding an acquisition. In addition to acquisitions, we may seek to grow organically by, among other things, opening new branch offices. Our ability to establish new branch offices depends on whether we can identify advantageous locations and generate new deposits and loans from those locations that will create an acceptable level of net income. New branches also typically entail start-up expenses. We cannot assure you that we will be successful in our plan to grow. We Operate in a Highly Regulated Environment and We May Be Adversely Affected By Changes in Laws and Regulations. MBL Bank is subject to extensive regulation, supervision and examination by the Office of Thrift Supervision and by the Louisiana Office of Financial Institutions. Upon completion of the conversion, new Minden Bancorp will initially be subject to regulation and supervision by the Office of Thrift Supervision. Subsequently, it will become subject to the regulation and supervision of the Federal Reserve Board as a result of the recently enacted financial reform legislation. Such regulation and supervision governs the activities in which an institution and its holding company may engage, and are intended primarily for the protection of the insurance fund and the depositors and borrowers of MBL Bank rather than for holders of new Minden Bancorp common stock. Regulatory authorities have extensive discretion in their supervisory and enforcement activities, including the imposition of restrictions on our operations, the classification of our assets and determination of the level of our allowance for loan losses. Any change in such regulation and oversight, whether in the form of regulatory policy, regulations, legislation or supervisory action, may have a material impact on our operations. Recently Enacted Regulatory Reform Legislation May Have a Material Impact on Our Operations. On July 21, 2010, the President signed into law the Dodd-Frank Wall Street Reform and Consumer Protection Act that, among other things, imposes new restrictions and an expanded framework of regulatory oversight for financial institutions and their holding companies, including MBL Bank. Under the new law, new Minden Bancorp’s primary regulator, the Office of Thrift Supervision, will be eliminated. Savings and loan holding companies will be regulated by the Federal Reserve Board, which will have the authority to promulgate new regulations governing new Minden Bancorp that will impose additional capital requirements and may result in additional restrictions on investments and other holding company activities. The law also creates a new consumer financial protection bureau that will have the authority to promulgate rules intended to protect consumers in the financial products and services market. The creation of this independent bureau could result in new regulatory requirements and raise the cost of regulatory compliance. The federal preemption of state laws currently accorded federally chartered financial institutions will be reduced. In addition, regulation mandated by the new law could require changes in regulatory capital requirements, loan loss provisioning practices, and compensation practices which may have a material impact on our operations. Because the regulations under the new law have not been promulgated, we cannot determine the full impact on our business and operations at this time. See “Regulation – Recently Enacted Regulatory Reform Legislation.” We Depend on the Services of Our Management Team. Our future success and profitability depend on the management and banking abilities of our senior executives. We believe that our future results will also depend in part upon our ability to attract and retain highly skilled and qualified management. We are especially dependent on a limited number of key management personnel. The loss of our president and chief executive officer or other senior executive officers could have a material adverse impact on our operations because other officers may not have the experience and expertise to readily replace these individuals. Competition for such personnel is intense, and if we are not successful in attracting or retaining such personnel, our business would likely suffer. Changes in key personnel and their responsibilities may be disruptive to our business and could have a material adverse effect on our business, financial condition and results of operations. We maintain key man life insurance on two of our executive officers, our senior lending officer and our chief financial officer. 16 Risks Related to the Conversion and the Exchange Offering The Market Value of the Common Stock of New Minden Bancorp to be Received in the Share Exchange May Be Less than the Market Value of Minden Bancorp Common Stock Exchanged The number of shares of common stock of new Minden Bancorp you receive will be based on an exchange ratio which will be determined as of the date of completion of the conversion and offering. The exchange ratio will be based on the percentage of Minden Bancorp common stock held by the public prior to the conversion, the final independent appraisal of new Minden Bancorp common stock prepared by RP Financial and the number of shares of common stock sold in the offering. The exchange ratio will ensure that existing public shareholders of Minden Bancorp common stock will own approximately the same percentage of common stock of new Minden Bancorp after the conversion and offering as they owned of Minden Bancorp common stock immediately prior to completion of the conversion and offering, exclusive of the effect of their purchase of additional shares in the offering and the receipt of cash in lieu of fractional shares. The exchange ratio will not depend on the market price of Minden Bancorp’s common stock. The exchange ratio ranges from a minimum of 1.3811 to a maximum of 1.8685 shares of common stock of new Minden Bancorp for each share of Minden Bancorp common stock. Under certain circumstances, the pro forma market value can be adjusted upward by 15.0% to reflect changes in market conditions, and, at the adjusted maximum, the exchange ratio would be 2.1488 shares of common stock of new Minden Bancorp for each share of Minden Bancorp common stock. Shares of common stock of new Minden Bancorp issued in the share exchange will have an initial value of $10.00 per share. The exchange ratio and the number of shares of new Minden Bancorp you would receive in exchange for your Minden Bancorp shares will be determined by the number of shares we sell in the offering. The higher the number of shares sold, the higher the exchange ratio. If the offering closes at the minimum of the offering range and you own 100 shares of Minden Bancorp common stock, you would receive 138 shares of common stock of new Minden Bancorp plus $1.10 in cash. If the offering closes at 15% above the maximum of the offering range, you would receive 214 shares of common stock of new Minden Bancorp for each 100 shares of Minden Bancorp stock plus $8.80 in cash. We cannot tell you today whether the offering will close at the minimum or some other point in the valuation range. Depending on the exchange ratio and the market value of Minden Bancorp common stock at the time of the exchange, the initial market value of the common stock of new Minden Bancorp that you receive in the share exchange could be less than the market value of the Minden Bancorp common stock that you currently own. Based on the $15.95 per share closing price of Minden Bancorp common stock as of the date of this proxy statement/prospectus, unless at least1,276,036 shares of common stock of new Minden Bancorp are sold in the offering (between the minimum and the mid-point of the offering range), the initial value of the common stock of new Minden Bancorp you receive in the share exchange would be less than the market value of the Minden Bancorp common stock you currently own. See “The Conversion and Offering – Delivery and Exchange of Minden Bancorp Stock Certificates” and “The Conversion and Offering – Effects of the Conversion on Offering on Public Shareholders.” Additional Expenses Following the Offering from New Equity Benefit Plans Will Adversely Affect Our Net Income. Following the offering, we will recognize additional annual employee compensation and benefit expenses stemming from options and shares granted to employees, directors and executives under new benefit plans. These additional expenses will adversely affect our net income. We cannot determine the actual amount of these new stock-related compensation and benefit expenses at this time because applicable accounting practices generally require that they be based on the fair market value of the options or shares of common stock at the date of the grant; however, we expect them to be significant. We will recognize expenses for our employee stock ownership plan when shares are committed to be released to participants’ accounts and will recognize expenses for restricted stock awards and stock options generally over the vesting period of awards made to recipients. These benefit expenses in the first year following the offering have been estimated to be approximately $131,000 at the maximum of the offering range as set forth in the pro forma financial information under “Pro Forma Data” assuming the $10.00 per share purchase price as fair market value. Actual expenses, however, may be higher or lower, depending on the price of our common stock at that time. For further discussion of these plans, see “Management –Stock Benefit Plans.” 17 Our Return on Equity May Be Low Which May Negatively Impact Our Stock Price. Return on equity, which equals net income divided by average equity, is a ratio used by many investors to compare the performance of a particular company with other companies. Minden Bancorp’s return on average equity was 10.29% (annualized) for the six months ended June 30, 2010 and 0.73% and 6.10% for the years ended December 31, 2009 and 2008, respectively. These returns are lower than returns on equity for many comparable publicly traded financial institutions. We expect our return on equity ratio will not increase substantially, due in part to our increased capital level upon completion of the offering. Consequently, you should not expect a competitive return on equity in the near future. Failure to attain a competitive return on equity ratio may make an investment in our common stock unattractive to some investors which might cause our common stock to trade at lower prices than comparable companies with higher returns on equity. The net proceeds from the stock offering, which may be as much as $16.2 million, will significantly increase our stockholders’ equity. On a pro forma basis and based on net income for the six months ended June 30, 2010, our return on equity ratio, assuming shares are sold at the midpoint of the offering range, would be approximately 6.40%. Based on trailing 12-month data for the most recent publicly available financial information as of June 30, 2010, the 10 companies comprising our peer group in the independent appraisal prepared by RP Financial and all publicly traded thrift holding companies had average ratios of returns on equity of 4.07% and 0.36%, respectively, on a fully converted basis. Minden Bancorp Will Have Broad Discretion in Allocating the Proceeds of the Offering. We intend to contribute approximately 50% of the net proceeds of the offering to MBL Bank. New Minden Bancorp may use the portion of the proceeds that it retains to, among other things, invest in securities, pay cash dividends or repurchase shares of common stock, subject to regulatory restriction. Any remaining portion of the net proceeds it retains will be used initially to purchase investment and mortgage-backed securities. New Minden Bancorp may also use the proceeds of the offering to diversify its business and acquire other companies, although we have no specific plans to do so at this time. We have not allocated specific amounts of proceeds for any of these purposes, and we will have significant flexibility in determining how much of the net proceeds we apply to different uses and the timing of such applications. There is a risk that we may fail to effectively use the net proceeds which could have a negative effect on our future profitability ratios. Our New Stock Benefit Plans Will Be Dilutive. If the conversion and offering are completed and shareholders subsequently approve a stock recognition and retention plan and a stock option plan, we will allocate stock or make grants to our officers, employees and directors through these plans. If the shares for the stock recognition and retention plan are issued from our authorized but unissued stock, the ownership percentage of outstanding shares of new Minden Bancorp would be diluted by approximately 2.04%, assuming completion of the conversion and offering at the midpoint of the offering range. However, it is our intention to purchase shares of our common stock in the open market to fund the stock recognition and retention plan. Assuming the shares of our common stock to be awarded under the stock recognition and retention plan are purchased at a price equal to the offering price, $10.00 per share, the reduction to stockholders’ equity from the stock recognition and retention plan would be between $393,000 and $611,000 at the minimum and the maximum, as adjusted, of the offering range. The ownership percentage of Minden Bancorp shareholders would also decrease by approximately 4.95% if all potential stock options under our proposed stock option plan are exercised and are filled using shares issued from authorized but unissued stock, assuming the offering closes at the midpoint of the offering range. On a combined basis, if authorized but unissued shares of our common stock was the source of shares for both the recognition and retention plan and the stock option plan, the interests of shareholders would be diluted by approximately 6.79%. See “Pro Forma Data” for data on the dilutive effect of the stock recognition and retention plan and the stock option plan after completion of the conversion and offering and “Management –Stock Benefit Plans” for a description of the plans. In addition, options covering 61,859 shares of Minden Bancorp are outstanding as of the date hereof. Assuming the offering is completed at the midpoint of the estimated valuation range, options covering 100,508 shares of new Minden Bancorp common stock will be outstanding after completion of the conversion and offering. 18 Our Stock Price May Decline When Trading Commences. If you purchase shares in the offering, there is a risk that you will not be able to sell them at or above the $10.00 purchase price. The trading price of the common stock will be determined by the marketplace, and will be influenced by many factors outside of our control, including prevailing interest rates, investor perceptions, securities analyst research reports and general industry, geopolitical and economic conditions. Publicly traded stocks, including stocks of financial institutions, often experience substantial market price volatility. These market fluctuations might not be related to the operating performance of particular companies whose shares are traded. Furthermore, we may experience market fluctuations that are not directly related to our operating performance but are influenced by the market’s perception of the state of the financial services industry in general and, in particular, the market’s assessment of the credit quality conditions, including default and foreclosure rates in the industry. There May Be a Limited Market for Our Common Stock, Which May Adversely Affect Our Stock Price. Currently, shares of Minden Bancorp common stock are quoted on the OTC Bulletin Board. Since Minden Bancorp common stock began trading in July 2002, trading in our shares has been limited. We expect our common stock also to be quoted on the OTC Bulletin Board. Although we will have more shares held by public shareholders than currently, there can be no assurance that an active trading market for our common stock will develop following the conversion and offering. Consequently, you may not be able to sell all of your shares of common stock in an efficient manner and the sale of a large number of shares at one time could temporarily depress the market price. There also may be a wide spread between the bid and asked price for our common stock. When there is a wide spread between the bid and asked price, the price at which you may be able to sell our common stock may be significantly lower than the price at which you could buy it at that time. We Intend to Remain Independent Which May Mean You Will Not Receive a Takeover Premium for Your Common Stock. We intend to remain independent for the foreseeable future. Pursuant to Office of Thrift Supervision regulations, new Minden Bancorp cannot be acquired within the first three years following the conversion and offering without prior approval of the Office of Thrift Supervision. The Office of Thrift Supervision has a long-standing policy of not permitting institutions to enter into an acquisition transaction within three years following a conversion in order to ensure sufficient time for the company to prudently deploy the capital raised in the conversion. Because we do not plan on seeking possible acquirors, it is unlikely that we will be acquired in the foreseeable future. Accordingly, you should not purchase our common stock with any expectation that a takeover premium will be paid to you in the near term. Our Stock Value May Suffer from Anti-Takeover Provisions In Our Corporate Documents, Federal Regulations and Louisiana Law that May Impede Potential Takeovers that Management Opposes. Provisions in our corporate documents, as well as certain federal regulations and Louisiana law, may make it difficult and expensive to pursue a tender offer, change in control or takeover attempt that our board of directors opposes. As a result, our shareholders may not have an opportunity to participate in such a transaction, and the trading price of our stock may not rise to the level of other institutions that are more vulnerable to hostile takeovers. Anti-takeover provisions contained in our corporate documents include: ● restrictions on acquiring more than 10% of our common stock by any person and limitations on voting rights for positions of more than 10%; ● the election of members of the board of directors to staggered three-year terms; ● the absence of cumulative voting by shareholders in the election of directors; ● provisions restricting the calling of special meetings of shareholders; ● advance notice requirements for shareholder nominations and new business; 19 ● removal of directors without cause by a 75% vote of shareholders and with cause by a majority vote of all shareholders; ● requirement of a 75% vote of shareholders for certain amendments to the bylaws and certain provisions of the articles of incorporation; and ● our ability to issue preferred stock and additional shares of common stock without shareholder approval. For three years following the conversion and offering, Office of Thrift Supervision regulations prohibit any person from acquiring or offering to acquire more than 10% of new Minden Bancorp’s common stock without the prior written approval of the Office of Thrift Supervision. Accordingly, the range of potential acquirors for new Minden Bancorp will be limited which will correspondingly reduce the likelihood that shareholders will be able to realize a gain on their investment through an acquisition of new Minden Bancorp in the near term. See “Restrictions on Acquisitions of New Minden Bancorp and MBL Bank and Related Anti-Takeover Provisions” on page 141 for a description of anti-takeover provisions in our corporate documents, federal regulations and Louisiana law. 20 FORWARD -LOOKING STATEMENTS This document contains forward-looking statements, which can be identified by the use of words such as “would be,” “will,” “estimate,” “project,” “believe,” “intend,” “anticipate,” “plan,” “seek,” “expect” and similar expressions. These forward-looking statements include: ● statements of goals, intentions and expectations; ● statements regarding prospects and business strategy; ● statements regarding asset quality and market risk; and ● estimates of future costs, benefits and results. These forward-looking statements are subject to significant risks, assumptions and uncertainties, including, among other things, the factors discussed under the heading “Risk Factors” beginning on page 13 that could affect the actual outcome of future events and the following factors: ● general economic conditions, either nationally or in our market area, that are worse than expected; ● changes in the interest rate environment that reduce our interest margins or reduce the fair value of financial instruments; ● increased competitive pressures among financial services companies; ● changes in consumer spending, borrowing and savings habits; ● legislative or regulatory changes that adversely affect our business; ● adverse changes in the securities markets; ● our ability to grow and successfully manage such growth; ● changes in accounting policies and practices, as may be adopted by the bank regulatory agencies, the Securities and Exchange Commission or the Financial Accounting Standards Board; and ● our ability to successfully implement our branch expansion strategy, enter into new markets and/or expand product offerings successfully and take advantage of growth opportunities. Any of the forward-looking statements that we make in this proxy statement/prospectus and in other public statements we make may turn out to be wrong because of inaccurate assumptions we might make, because of the factors illustrated above or because of other factors that we cannot foresee. Because of these and other uncertainties, our actual future results may be materially different from the results indicated by these forward-looking statements and you should not rely on such statements. 21 INFORMATION ABOUT THE SPECIAL MEETING OF SHAREHOLDERS To Be Held on December 23, 2010 General This proxy statement/prospectus is being furnished to you in connection with the solicitation by the board of directors of Minden Bancorp of proxies to be voted at the special meeting of shareholders to be held at Minden Bancorp’s main office, located at ank Drive, Minden, Louisiana on Thursday, December 23, 2010 at 2:00 p.m., Central time, and any adjournment or postponement thereof. The purpose of the special meeting is to consider and vote upon the plan of conversion and reorganization of Minden Mutual Holding Company, Minden Bancorp, MBL Bank and new Minden Bancorp. The plan of conversion and reorganization provides for a series of transactions, referred to as the conversion and offering, which will result in the elimination of the mutual holding company. The plan of conversion and reorganization will also result in the creation of a new stock form holding company, also using the corporate title “Minden Bancorp, Inc.,” which will own all of the outstanding shares of MBL Bank, the exchange of shares of common stock of Minden Bancorp by shareholders other than Minden Mutual Holding Company, who are referred to as the “public shareholders,” for shares of new Minden Bancorp, the issuance and the sale of additional shares to depositors of MBL Bank and others in an offering. The conversion and offering will be accomplished through a series of substantially simultaneous and interdependent transactions as follows: ● Minden Mutual Holding Company will convert from mutual to stock form and simultaneously merge with and into MBL Bancorp, pursuant to which the mutual holding company will cease to exist and the shares of Minden Bancorp common stock held by the mutual holding company will be canceled; and ● Minden Bancorp then will merge with and into new Minden Bancorp with new Minden Bancorp being the survivor of such merger. As a result of the above transactions, MBL Bank will become a wholly owned subsidiary of new Minden Bancorp, and the outstanding shares of Minden Bancorp common stock will be converted into the shares of common stock of new Minden Bancorp pursuant to the exchange ratio, which will result in the holders of such shares owning in the aggregate approximately the same percentage of the common stock of new Minden Bancorp to be outstanding upon the completion of the conversion and offering as the percentage of common stock of Minden Bancorp owned by them in the aggregate immediately prior to consummation of the conversion and offering before giving effect to (a) the payment of cash in lieu of issuing fractional exchange shares, and (b) any shares of common stock purchased by public shareholders in the offering. In addition to the plan of conversion and reorganization, you will be asked to vote on informational proposals regarding new Minden Bancorp’s articles of incorporation and a proposal to adjourn the annual meeting, if necessary, to permit further solicitation of proxies if there are not sufficient votes at the time of the meeting to approve the plan of conversion and reorganization. This proxy statement/prospectus, together with the accompanying proxy card(s), is first being mailed or delivered to shareholders of Minden Bancorp on or about November 19, 2010. Voting in favor of or against the plan of conversion and reorganization includes a vote for or against the conversion of Minden Mutual Holding Company to a stock form holding company as contemplated by the plan of conversion and reorganization. Voting in favor of the plan of conversion and reorganization will not obligate you to purchase any common stock in the offering and will not affect the balance, interest rate or federal deposit insurance of any deposits at MBL Bank. 22 Record Date and Voting Rights You are entitled to one vote at the special meeting for each share of Minden Bancorp common stock that you owned of record at the close of business on November 5, 2010 (the “Record Date.”) On the Record Date, there were 1,365,316 shares of common stock outstanding. You may vote your shares at the special meeting in person or by proxy. To vote in person, you must attend the special meeting and obtain and submit a ballot, which we will provide to you at the special meeting. To vote by proxy, you must complete, sign and return the enclosed proxy card. If you properly complete your proxy card and send it to us in time to vote, your “proxy” (one of the individuals named on your proxy card) will vote your shares as you have directed. If you sign the proxy card but do not make specific choices, your proxy will vote your shares “FOR” the proposals identified in the Notice of Special Meeting. If any other matter is presented, your proxy will vote the shares represented by all properly executed proxies on such matters as a majority of the board of directors determines. As of the date of this proxy statement/prospectus, we know of no other matters that may be presented at the special meeting, other than those listed in the Notice of Special Meeting. Quorum A quorum of shareholders is necessary to hold a valid meeting. If the holders of at least a majority of the total number of the outstanding shares of common stock entitled to vote are represented in person or by proxy at the special meeting, a quorum will exist. We will include proxies marked as abstentions and broker non-votes to determine the number of shares present at the special meeting. Vote Required Proposal 1: Approval of the Plan of Conversion and Reorganization. We must obtain the affirmative vote of (i) the holders of a majority of the outstanding shares of common stock of Minden Bancorp, other than Minden Mutual Holding Company, and (ii) the holders of two-thirds of the votes eligible to be cast by shareholders of Minden Bancorp, including Minden Mutual Holding Company. Informational Proposals 2A – 2C: Related to Certain Provisions in the Articles of Incorporation of new Minden Bancorp. The provisions of the articles of incorporation of new Minden Bancorp which are summarized as informational proposals 2A through 2C were approved by the board of directors of Minden Bancorp as part of the process to approve the plan of conversion and reorganization. These proposals are informational in nature only, because the Office of Thrift Supervision regulations governing mutual to stock conversion do not provide for votes on matters other than the plan of conversion and reorganization. While we are asking you to vote with respect to each of the informational proposals, we are not required to receive the approval of shareholders of the proposed provisions for which an informational vote is being requested. The proposed provisions will become effective if shareholders approve the plan of conversion and reorganization, regardless of whether shareholders vote to approve any or all of the informational proposals. Proposal 3: Adjournment of the special meeting, if necessary, to solicit additional proxies. We must obtain the affirmative vote of a majority of the total votes present at the special meeting in person and by proxy to approval the proposal to adjourn the special meeting, if necessary, to solicit additional proxies. Other Matters. We must obtain the affirmative vote of a majority of the total votes present at the special meeting in person or by proxy to approve other proposals. We expect that Minden Mutual Holding Company will vote all of the shares of Minden Bancorp common stock that it owns in favor of the proposals to approve of the plan of conversion and reorganization, the informational proposals and the proposal to adjourn the special meeting, if necessary, to solicit additional proxies. We also expect our directors and executive officers will vote the shares of Minden Bancorp common stock they own in favor of the proposals discussed herein. 23 Effect of Abstentions and Broker Non-Votes If you do not instruct your broker how to vote on the proposals, your broker is not permitted to vote on the proposals to approve the plan of conversion and reorganization or the informational proposals on your behalf and this will constitute a “broker non-vote.” Broker non-votes and abstentions will have the same effect as a vote “Against” the proposal to approve the plan of conversion and reorganization and the other proposals. Minden Mutual Holding Company is expected to vote all of its shares to approve the plan of conversion and reorganization and the other proposals. Revoking Your Proxy You may revoke your proxy at any time before it is voted by: ● filing a written revocation of the proxy with the corporate secretary of Minden Bancorp; ● submitting a signed proxy card bearing a later date; or ● attending and voting in person at the special meeting, but you also must file a written revocation at the meeting with the corporate secretary of Minden Bancorp prior to the voting. If your shares are not registered in your own name, you will need appropriate documentation from your shareholder of record to vote personally at the special meeting. Examples of such documentation include a broker’s statement, letter or other document that will confirm your ownership of shares of Minden Bancorp common stock. Solicitation of Proxies This proxy statement/prospectus and the accompanying proxy card are being furnished to you in connection with the solicitation of proxies for the special meeting by the Minden Bancorp board of directors. Minden Bancorp will pay the costs of soliciting proxies from its shareholders. To the extent necessary to permit approval of the plan of conversion and reorganization and the other proposals being considered, directors, officers or employees of Minden Bancorp and MBL Bank may solicit proxies by mail, telephone and other forms of communication. We will reimburse such persons for their reasonable out-of-pocket expenses incurred in connection with such solicitation. The board of directors of Minden Bancorp recommends that you promptly sign, date and mark the enclosed proxy card(s) in favor of the adoption of the plan of conversion and reorganization and “for” each of the other proposals being presented at the special meeting and promptly return it in the enclosed self-addressed, postage-prepaid proxy reply envelope. Returning the proxy card(s) will not prevent you from voting in person at the special meeting. Your prompt vote is very important. Failure to vote will have the same effect as voting against the plan of conversion and reorganization. PROPOSAL 1 - APPROVAL OF THE PLAN OF CONVERSION AND REORGANIZATION The Boards of Directors of Minden Bancorp, Minden Mutual Holding Company and MBL Bank all have approved the plan of conversion and reorganization. The plan of conversion and reorganization also has been conditionally approved by the Office of Thrift Supervision, subject to approval by the members of Minden Mutual Holding Company and the shareholders of Minden Bancorp. The Louisiana Office of Financial Institutions has issued its non-objection to the plan of conversion and reorganization. Neither the approval of the Office of Thrift Supervision nor the non-objection of the Louisiana Office of Financial Institutions, however, constitutes a recommendation or endorsement of the plan of conversion and reorganization by such agency. 24 General The Boards of Directors of Minden Mutual Holding Company, Minden Bancorp and MBL Bank unanimously adopted the plan of conversion and reorganization effective September 14, 2010. The plan of conversion and reorganization has been approved by the Office of Thrift Supervision, subject to, among other things, approval of the plan of conversion and reorganization by the members of Minden Mutual Holding Company and the shareholders of Minden Bancorp. Special meetings of members and of shareholders have been called for this purpose on December 23, 2010. The Louisiana Office of Financial Institutions has issued its non-objection to the plan of conversion and reorganization and the transactions contemplated thereby. The second-step conversion that we are now undertaking involves a series of transactions by which we will convert our organization from the partially public mutual holding company form to the fully public stock holding company structure. Under the plan of conversion and reorganization, MBL Bank will convert from the mutual holding company form of organization to the stock holding company form of organization and become a wholly owned subsidiary of new Minden Bancorp. Current shareholders of Minden Bancorp, other than Minden Mutual Holding Company, will receive shares of common stock of new Minden Bancorp in exchange for their existing shares of Minden Bancorp common stock. Following the conversion and offering, Minden Bancorp and Minden Mutual Holding Company will no longer exist. A copy of the plan of conversion and reorganization is available for inspection at each branch office of MBL Bank and at the Western Regional Office (in Dallas, Texas) and Washington D.C. office of the Office of Thrift Supervision. The plan of conversion and reorganization also is filed as an exhibit to the registration statement of which this document is a part, copies of which may be obtained from the Securities and Exchange Commission. See “Where You Can Find Additional Information.” Purposes of the Conversion and Offering Minden Mutual Holding Company, as a mutual holding company, does not have shareholders and has no authority to issue capital stock. As a result of the conversion and offering, MBL Bank will be structured in the form used by holding companies of commercial banks, most business entities and most stock savings institutions. The conversion to the fully public form of ownership will remove the uncertainties associated with the mutual holding company structure created by the recently enacted financial reform legislation. The conversion and offering will also be important to our future growth and performance by providing a larger capital base to support our operations and by enhancing our future access to capital markets, ability to continue to grow our asset base, through additional new branches, further acquisitions or otherwise, and to diversify into other financial services related activities and to provide additional services to the public. Although Minden Bancorp currently has the ability to raise additional capital through the sale of additional shares of Minden Bancorp common stock, that ability is limited by the mutual holding company structure which, among other things, requires that Minden Mutual Holding Company always hold a majority of the outstanding shares of Minden Bancorp’s common stock. The conversion and offering also will result in an increase in the number of shares of common stock held by public shareholders, as compared to the current number of outstanding shares of Minden Bancorp common stock, which we expect will facilitate development of a more active and liquid trading market for our common stock. See “Market for Our Common Stock.” MBL Bank remains committed to controlled growth and diversification. The additional funds received in the conversion and reorganization will facilitate MBL Bank’s ability to continue to grow in accordance with its business plan, through both internal growth and possible acquisitions of other institutions or through the expansion of its branch office network. We believe that the conversion and reorganization will enhance MBL Bank’s ability to continue its growth through possible acquisitions and will support its ability to more fully serve the borrowing and other financial needs of the communities it serves. In light of the foregoing, the boards of directors of Minden Mutual Holding Company, Minden Bancorp and MBL Bank as well as new Minden Bancorp believe that it is in the best interests of such companies, the depositors of MBL Bank and shareholders of Minden Bancorp to continue to implement our strategic business plan, and that the most feasible way to do so is through the conversion and reorganization. 25 Effect of the Conversion and Offering on Public Shareholders Federal regulations provide that in a conversion of a mutual holding company to stock form, the public shareholders of Minden Bancorp will be entitled to exchange their shares of common stock for common stock of the converted holding company, provided that MBL Bank and Minden Mutual Holding Company demonstrate to the satisfaction of the Office of Thrift Supervision that the basis for the exchange is fair and reasonable. Each publicly held share of Minden Bancorp common stock will, on the date of completion of the conversion and offering, be automatically converted into and become the right to receive a number of shares of common stock of new Minden Bancorp determined pursuant to the exchange ratio which we refer to as the “exchange shares.” The public shareholders of Minden Bancorp common stock will own the same percentage of common stock in new Minden Bancorp after the conversion and offering as they hold in Minden Bancorp, subject to additional purchases in the offering or the receipt of cash in lieu of fractional shares. The total number of exchange shares held by the former public shareholders of Minden Bancorp common stock after the conversion and offering will also be affected by any purchases by these persons in the offering. Based on the independent valuation, the 58.6% of the outstanding shares of Minden Bancorp common stock held by Minden Mutual Holding Company as of the date of the independent valuation and the 41.4% public ownership interest of Minden Bancorp, the following table sets forth, at the minimum, midpoint, maximum, and adjusted maximum of the offering range: ● the total number of shares of common stockto be issued in the conversion and offering; ● the total shares of common stock outstanding after the conversion and offering; ● the exchange ratio; and the number of shares an owner of 100 shares of Minden Bancorp common stock will receive in the exchange, adjusted for the number of shares sold in the offering. Shares to be Sold in the Offering Shares of Minden Bancorp Common Stock to be Exchanged for New Minden Bancorp Common Stock Total Shares of New Minden Bancorp Common Stock to be Issued in the Conversion and Offering Exchange Ratio Equivalent Pro Forma Book Value per Exchanged Share 100 Shares of Minden Bancorp Common Stock Would be Exchanged for the Following Number of Shares of New Minden Bancorp(1) Amount Percent Amount Percent Minimum % % $ Midpoint Maximum 15% above the maximum (1) Cash will be paid instead of issuing any fractional shares. As indicated in the table above, the exchange ratio ranges from a minimum of 1.3811 to a maximum of 1.8685 shares of new Minden Bancorp common stock for each share of Minden Bancorp common stock. Under certain circumstances, the pro forma market value may be adjusted upward to reflect changes in market conditions, and, at the adjusted maximum, the exchange ratio would be 2.1488 shares of new Minden Bancorp common stock for each share of Minden Bancorp common stock. Shares of new Minden Bancorp common stock issued in the share exchange will have an initial value of $10.00 per share. Depending on the exchange ratio and the market value of Minden Bancorp common stock at the time of the exchange, the initial market value of new Minden Bancorp common stock that existing Minden Bancorp shareholders receive in the share exchange could be less than the market value of the Minden Bancorp common stock that such persons currently own. If the conversion and offering is completed at the minimum of the offering range, each share of Minden Bancorp would be converted into 1.3811 shares of new Minden Bancorp common stock with an initial value of $13.81 based on the $10.00 offering price in the conversion. This compares to the closing sale price of $15.95 per share price for Minden Bancorp common stock on November 9, 2010, as reported on the OTC Bulletin Board. In addition, as discussed in “-Effect on Stockholders’ Equity per Share of the Shares Exchanged” below, pro forma stockholders’ equity following the conversion and offering will range between $17.25 and $14.16 at the minimum and the maximum of the offering range, respectively.As a result of the exchange ratio, the estimated pro forma stockholders’ equity per share with respect to existing Minden Bancorp shareholders would range from $23.82 to $26.46 at the minimum and the maximum, respectively, of the offering range since the exchange ratio is more than one for one. 26 Effect on Stockholders’ Equity per Share of the Shares Exchanged. As adjusted for the exchange ratio, the conversion and offering will increase the stockholders’ equity per share of the current shareholders of Minden Bancorp common stock. At June 30, 2010, the stockholders’ equity per share of Minden Bancorp common stock including shares held by Minden Mutual Holding Company was $17.07. Based on the pro forma information set forth for June 30, 2010, in “Pro Forma Data,” pro forma stockholders’ equity per share following the conversion and offering will be $17.25, $15.48, $14.16, and $13.02 at the minimum, midpoint, maximum and adjusted maximum, respectively, of the offering range. As adjusted at that date for the exchange ratio, the effective stockholders’ equity per share for current shareholders would be $23.82, $25.15, $26.46 and $27.98 at the minimum, midpoint, maximum and adjusted maximum, respectively, of the offering range. Effect on Earnings per Share of the Shares Exchanged. As adjusted for exchange ratio, the conversion and offering will also increase the pro forma earnings per share. For the six months ended June 30, 2010, basic earnings per share of Minden Bancorp common stock was $0.83, including shares held by Minden Mutual Holding Company. Based on the pro forma information set forth for the six months ended June 30, 2010, in “Pro Forma Data,” annualized earnings per share of common stock following the conversion and offering will range from $1.20 to $0.76, respectively, for the minimum to the adjusted maximum of the offering range. As adjusted at that date for the exchange ratio, the effective annualized earnings per share for current shareholders would range from $1.66 to $1.63, respectively, for the minimum to the adjusted maximum of the offering range. Effect on the Market and Appraised Value of the Shares Exchanged. The aggregate subscription price of the shares of common stock received in exchange for the publicly held shares of Minden Bancorp common stock is $7.8 million, $9.2 million, $10.6 million and $12.1 million, respectively, of the offering range. The last trade of Minden Bancorp common stock on August 2, 2010, the last trading day on which a trade occurred immediately preceding the announcement of the conversion and offering, was $15.10 per share, and the price at which Minden Bancorp common stock last traded on November 8, 2010 prior to the date of this proxy statement/prospectus was $15.95 per share. The equivalent price per share for each share of Minden Bancorp exchanged by existing Minden Bancorp shareholders will be $13.80, $16.20, $18.70 and $21.50 at the minimum, midpoint, maximum and adjusted maximum, respectively, of the offering range. Exchange of Shares The conversion of your shares of common stock of Minden Bancorp into the right to receive shares of common stock of new Minden Bancorp will occur automatically on the effective date of the conversion, although you will need to exchange your stock certificate(s) if you hold shares in certificate form. As soon as practicable after the effective date of the conversion, our exchange agent will send a transmittal form to you. The transmittal forms are expected to be mailed promptly after the effective date and will contain instructions on how to submit the stock certificate(s) representing existing shares of common stock of Minden Bancorp. No fractional shares of common stock of new Minden Bancorp will be issued to you when the conversion is completed. For each fractional share that would otherwise be issued to a shareholder who holds a certificate, you will be paid by check an amount equal to the product obtained by multiplying the fractional share interest to which you would otherwise be entitled by $10.00. If your shares are held in street name, you will automatically receive cash in lieu of fractional shares. For more information regarding the exchange of your shares see “The Conversion and Offering – Delivery and Exchange of Certificates – Exchange Shares.” Conditions to the Conversion and Offering Consummation of the conversion and stock offering are subject to the receipt of all requisite regulatory approvals or non-objections, including various approvals of the Office of Thrift Supervision and the non-objection of the Louisiana Office of Financial Institutions. No assurance can be given that all regulatory approvals or non-objections will be received. Receipt of such approvals from the Office of Thrift Supervision and the non-objection of the Louisiana Office of Financial Institutions will not constitute a recommendation or endorsement of the plan of conversion and reorganization or the stock offering by the Office of Thrift Supervision or the Louisiana Office of Thrift Supervision. Consummation of the conversion and stock offering also are subject to approval by the shareholders of Minden Bancorp at the special meeting of shareholders of Minden Bancorp and of members of Minden Mutual Holding Company at a special meeting of members to be held the same day as the special meeting of shareholders. The board of directors of Minden Bancorp unanimously recommends that you vote “FOR” approval of the plan of conversion and reorganization. 27 PROPOSALS 2A TO 2C - INFORMATIONAL PROPOSALS RELATED TO THE ARTICLES OF INCORPORATION OF NEW MINDEN BANCORP By their approval of the plan of conversion and reorganization as set forth in Proposal 1, the board of directors of Minden Bancorp has approved each of the informational proposals numbered 2A through 2C, all of which relate to provisions included in the articles of incorporation of new Minden Bancorp. Each of these informational proposals is discussed in more detail below. As a result of the conversion, the public shareholders of Minden Bancorp, whose rights are presently governed by the charter and bylaws of Minden Bancorp, will become shareholders of new Minden Bancorp, whose rights will be governed by the articles of incorporation and bylaws of new Minden Bancorp. The following informational proposals address the material differences between the governing documents of the two companies. This discussion is qualified in its entirety by reference to the charter of Minden Bancorp and the articles of incorporation of new Minden Bancorp. See “Where You Can Find Additional Information” for procedures for obtaining a copy of those documents. The provisions of the articles of incorporation of new Minden Bancorp which are summarized as informational proposals 2A through 2C were approved as part of the process in which the board of directors of Minden Bancorp approved the plan of conversion and reorganization. These proposals are informational in nature only, because the Office of Thrift Supervision regulations governing mutual to stock conversion do not provide for votes on matters other than the plan of conversion and reorganization. While we are asking shareholders of Minden Bancorp to vote with respect to each of the informational proposals, shareholders are not being asked to approve the proposed provisions for which an informational vote is requested and the proposed provisions will become effective if shareholders approve the plan of conversion and reorganization, regardless of whether shareholders vote to approve any or all of the informational proposals. Informational Proposal 2A – Approval of a Provision in the Articles of Incorporation of New Minden Bancorp Providing for the Authorized Capital Stock of 40,000,000 shares of Common Stock and 10,000,000 Shares of Serial Preferred Stock Compared to 4,000,000 Shares of Common Stock and 1,000,000 Shares of Preferred Stock in the Charter of Minden Bancorp. Minden Federal Bancorp’s authorized capital stock consists of 4,000,000 shares of common stock and 1,000,000 shares of preferred stock. The articles of incorporation of new Minden Bancorp authorize 40,000,000 shares of common stock and 10,000,000 shares of serial preferred stock. At November 5, 2010, there were 1,365,316 issued and outstanding shares of common stock of Minden Bancorp and no outstanding shares of preferred stock. At the maximum of the offering range, we expect to issue an aggregate of 2,551,077 shares of common stock of new Minden Bancorp in the offering and as Exchange Shares. At the maximum of the offering range, an additional 132,790 shares of common stock of new Minden Bancorp will be reserved for issuance under the new stock option plan which is contemplated. All authorized and unissued shares of common stock of new Minden Bancorp and preferred stock following the conversion and offering will be available for issuance without further action of the shareholders, unless such action is required by applicable law or the listing standards, if any, of the OTC Bulletin Board or the listing standards of any stock exchange on which securities of new Minden Bancorp may then be listed. The board of directors of new Minden Bancorp currently has no plans for the issuance of additional shares of common stock, other than the issuance of shares of pursuant to the terms of the proposed new stock option plan. This increase in the number of authorized shares of capital stock may have the effect of deterring or rendering more difficult attempts by third parties to obtain control of new Minden Bancorp, if such attempts are not approved by the board of directors. In the event that a tender offer or other takeover attempt is threatened, the board of directors could issue shares of stock from authorized and unissued shares in order to dilute the stock ownership of persons seeking to take control of the company. 28 Informational Proposal 2B - Approval of a Provision in the Articles of Incorporation of New Minden Bancorp Requiring a Super-Majority Shareholder of Amendments to Certain Provisions in the Articles of Incorporation and Bylaws of New Minden Bancorp. No amendment of the current charter of Minden Bancorp may be made unless it is first proposed by the board of directors, then preliminarily approved by the Office of Thrift Supervision, and thereafter approved by the holders of a majority of the total votes eligible to be cast at a legal meeting. The articles of incorporation of new Minden Bancorp generally provide that no amendment of the articles of incorporation may be made unless it is first approved by the board of directors and thereafter approved by the holders of a majority of the shares entitled to vote generally in an election of directors, voting together as a single class, as well as such additional vote of the preferred stock as may be required by the provisions of any series thereof, provided, however, any amendment which is inconsistent with Articles 5 (directors), 6 (preemptive rights), 7 (liability of directors and officers), 8 (meetings of shareholders, actions without a meeting), 9 (restrictions on offers and acquisitions) and 10 (amendments to the articles of incorporation and bylaws) must be approved by the affirmative vote of the holders of not less than 75% of the voting power of the shares entitled to vote thereon unless approved by the affirmative vote of 80% of the directors then in office. The current bylaws of Minden Bancorp may be amended by a majority vote of the full board of directors or by a majority vote of the votes cast by the shareholders at any legal meeting. The bylaws of new Minden Bancorp may similarly be amended by the majority vote of the full board of directors at a regular or special meeting of the board of directors or by a majority vote of the shares entitled to vote generally in an election of directors, voting together as a single class, as well as such additional vote the preferred stock as may be required by the provisions of any series thereof, provided, however, that the shareholder vote requirement for any amendment to the bylaws which is inconsistent with Articles II (shareholder meetings) IV (board of directors), VII (personal liability of directors) and XII (amendments) is the affirmative vote of the holders of not less than 75% of the voting power of the shares entitled to vote thereon. These limitations on amendments to specified provisions of the articles of incorporation and bylaws of new Minden Bancorp are intended to ensure that the referenced provisions are not limited or changed upon a simple majority vote. While this limits the ability of shareholders of new Minden Bancorp to amend those provisions, Minden Mutual Holding Company, as a 58.6% shareholder of Minden Bancorp, currently can effectively block any shareholder proposed change to the charter or bylaws of Minden Bancorp. These provisions in the articles of incorporation of new Minden Bancorp could have the effect of discouraging a tender offer or other takeover attempt where to ability to make fundamental changes through amendments to the articles of incorporation or bylaws is an important element of the takeover strategy of the potential acquiror. The board of directors believes that the provisions limiting certain amendments to the articles of incorporation and bylaws will put the board of directors in a stronger position to negotiate with third parties with respect to transactions potentially affecting the corporate structure of new Minden Bancorp and the fundamental rights of its shareholders, and to preserve the ability of all shareholders to have an effective voice in the outcome of such matters. Informational Proposal 2C – Approval of a provision in the Articles of Incorporation of New Minden Bancorp to Limit the Voting Rights of Shares Beneficially Owned in Excess of 10% of the Outstanding Voting Securities of New Minden Bancorp. The articles of incorporation of new Minden Bancorp provide that no person shall directly or indirectly offer to acquire or acquire the beneficial ownership of (a) more than 10% of the issued and outstanding shares of any class of an equity security of new Minden Bancorp or (b) any securities convertible into, or exercisable for, any equity securities of new Minden Bancorp if, assuming conversion or exercise by such person of all securities of which such person is the beneficial owner which are convertible into, or exercisable for such equity securities, such person would be the beneficial owner of more than 10% of any class of an equity security of new Minden Bancorp. The term “person” is broadly defined in the articles of incorporation to prevent circumvention of this restriction. 29 The foregoing restrictions do not apply to (a) any offer with a view toward public resale made exclusively to new Minden Bancorp by underwriters or a selling group acting on its behalf, (b) any employee benefit plan established by new Minden Bancorp or MBL Bank and (c) any other offer or acquisition approved in advance by the affirmative vote of two-thirds of the board of directors. In the event that shares are acquired in violation of this restriction, all shares beneficially owned by any person in excess of 10% will not be counted as shares entitled to vote and will not be voted by any person or counted as voting shares in connection with any matters submitted to shareholders for a vote, and the board of directors may cause the excess shares to be transferred to an independent trustee for sale. This provision is intended to limit the ability of any person to acquire a significant number of shares of common stock of new Minden Bancorp and thereby gain sufficient voting control so as to cause new Minden Bancorp to effect a transaction that may not be in the best interests of new Minden Bancorp and its shareholders generally. This provision will not prevent a shareholder from seeking to acquire a controlling interest in new Minden Bancorp, but it will prevent a shareholder from voting more than 10% of the outstanding shares of common stock unless that shareholder has first persuaded the board of directors of the merits of the course of action proposed by the shareholder. The board of directors believes that fundamental transactions generally should be first considered and approved by the board of directors as the board generally believes that it is in the best position to make an initial assessment of the merits of any such transactions and that the board of directors’ ability to make the initial assessment could be impeded if a single shareholder could acquire a sufficiently large voting interest so as to control a shareholder vote on any given proposal. This provision in the articles of incorporation of new Minden Bancorp makes an acquisition, merger or other similar corporate transaction less likely to occur, even if such transaction is supported by most shareholders, because it can prevent a holder of shares in excess of the 10% limit from voting the excess shares in favor of the transaction. Thus, it may be deemed to have an anti-takeover effect. The board of directors of Minden Bancorp unanimously recommends that you vote “FOR” approval of the Informational Proposals 2A through 2C. PROPOSAL 3 - ADJOURNMENT OF THE SPECIAL MEETING If there are not sufficient votes to constitute a quorum or to approve the plan of conversion and reorganization at the time of the special meeting, the plan of conversion and reorganization may not be approved unless the special meeting is adjourned to a later date or dates in order to permit further solicitation of proxies. In order to allow proxies that have been received by Minden Bancorp at the time of the special meeting to be voted for an adjournment, if necessary, Minden Bancorp has submitted the question of adjournment to its shareholders as a separate matter for their consideration. If it is necessary to adjourn the special meeting, no notice of the adjourned special meeting is required to be given to shareholders (unless the adjournment is for more than 30 days or if a new record date is fixed), other than an announcement at the special meeting of the hour, date and place to which the special meeting is adjourned. The board of directors of Minden Bancorp recommends that you vote “FOR” approval of the adjournment of the special meeting, if necessary, to solicit additional proxies in the event that there are not sufficient votes at the time of the special meeting to approve the proposal to approve the plan of conversion and reorganization. 30 SELECTED CONSOLIDATED FINANCIAL AND OTHER DATA Set forth below is selected consolidated financial and other data of Minden Bancorp. The information at June 30, 2010 and for the six month periods ended June 30, 2010 and 2009 was not audited, but in the opinion of management, reflects all adjustments necessary for a fair presentation. All of these adjustments are normal and recurring. The information at December 31, 2009 and 2008 and for the years ended December 31, 2009 and 2008 is derived in part from the audited financial statements that appear in this proxy statement/prospectus. The information at or for the year ended December 31, 2007 is derived from audited financial statements that do not appear in this proxy statement/prospectus. The results of operations for the six months ended June 30, 2010 are not necessarily indicative of the results of operations that may be expected for the entire year or any other period. At June 30, At December 31, (Dollars in thousands) Selected Financial Data: Total assets $ Cash and cash equivalents Investment securities: Held to maturity Available for sale FHLB stock Loans receivable, net Deposits FHLB advances Stockholders’ equity At or For the Six Months Ended June 30, At or For the Year Ended December 31, (Dollars in thousands) Selected Operating Data: Total interest income $ Total interest expense Net interest income Provision for loan losses 60 30 60 77 Net interest income after provision for loan losses Total non-interest income (loss) Total non-interest expense Income before income taxes Income taxes (benefit) ) Net income $ Selected Operating Ratios (2) Average yield on interest-earning assets % Average rate on interest-bearing liabilities Average interest rate spread(3) Net interest margin(3) Average interest-earning assets to average interest-bearing liabilities Net interest income after provision for loanlosses to non-interest expense Total non-interest expense to average assets Efficiency ratio(4) Return on average assets Return on average equity Average equity to average assets % (Footnotes on following page) 31 At or For the Six Months Ended June 30, At or For the Year Ended December 31, (Dollars in thousands) Asset Quality Ratios:(5) Non-performing loans as a percent of loans receivable, net(5) % Non-performing assets as a percent of total assets(5) Non-performing assets and troubled debt restructurings as a percent of total assets(5) Allowance for loan losses as a percent of non-performing loans Net charge-offs (recoveries) to average loans receivable % Capital Ratios:(6) Tier 1 capital ratio % Tier 1 risk-based capital ratio Total risk-based capital ratio % Other Data: Banking offices 2 2 2 1 1 Includes an other-than-temporary impairment charge of $2.8 million related to Minden Bancorp’s investment in a mutual fund. With the exception of end of period ratios, all ratios are based on average monthly balances during the indicated periods. Ratios for the six month periods are annualized. Average interest rate spread represents the difference between the average yield on interest-earning assets and the average rate paid on interest-bearing liabilities, and net interest margin represents net interest income as a percentage of average interest-earning assets. The efficiency ratio represents the ratio of non-interest expense divided by the sum of net interest income and non-interest income. Non-performing loans consist of all nonaccrual loans as well as loans past due to principal or interest more than 90 days delinquent but still accruing. Real estate owned consists of real estate acquired through foreclosure or real estate acquired by acceptance of a deed-in-lieu of foreclosure. Capital ratios are end of period ratios. 32 RECENT DEVELOPMENTS Set forth below is selected consolidated financial and other data of Minden Bancorp. The financial information at September 30, 2010 and for the three- and nine-month periods ended September 30, 2010 and 2009 was not audited, but in the opinion of management, reflects all adjustments necessary for a fair presentation of the results for such periods. All of these adjustments are normal and recurring. The information at December 31, 2009 is derived in part from the audited financial statements that appear in this proxy statement/prospectus. The results of operations for the three and nine months ended September 30, 2010 are not necessarily indicative of the results of operations that may be expected for the entire year. At September 30, At December 31, (Dollars in thousands) Selected Financial Data: Total assets $ $ Cash and cash equivalents Investment securities: Held to maturity Available for sale FHLB stock Loans receivable, net Deposits FHLB advances Stockholders’ equity At or For the Three Months Ended September 30, At or For the Nine Months Ended September 30, (Dollars in thousands) Selected Operating Data: Total interest income $ Total interest expense Net interest income Provision for loan losses 30 15 90 45 Net interest income after provision for loan losses Total non-interest income (loss) Total non-interest expense Income (loss) before income taxes (benefit) ) ) Income taxes (benefit) ) ) Net income (loss) $ $ ) $ $ ) Selected Operating Ratios (2) Average yield on interest-earning assets % Average rate on interest-bearing liabilities Average interest rate spread(3) Net interest margin(3) Average interest-earning assets to averageinterest-bearing liabilities Net interest income after provision for loan losses to non-interest expense Total non-interest expense to average assets Efficiency ratio(4) ) Return on average assets ) ) Return on average equity ) ) Average equity to average assets % (Footnotes on following page) 33 At or For the Three Months Ended September 30, At or For the Nine Months Ended September 30, (Dollars in thousands) Asset Quality Ratios:(5) Non-performing loans as a percent of loans receivable, net(5) % Non-performing assets as a percent of total assets(5) Non-performing assets and troubled debt restructurings as a percent of total assets(5) Allowance for loan losses as a percent ofnon-performing loans Net charge-offs (recoveries) to average loansreceivable % Capital Ratios:(6) Tier 1 capital ratio % Tier 1 risk-based capital ratio Total risk-based capital ratio % Other Data: Banking offices 2 2 2 2 Includes an other-than-temporary impairment charge of $2.8 million related to Minden Bancorp’s investment in a mutual fund. With the exception of end of period ratios, all ratios are based on average monthly balances during the indicated periods. Ratios for the three and nine month periods are annualized. Average interest rate spread represents the difference between the average yield on interest-earning assets and the average rate paid on interest-bearing liabilities, and net interest margin represents net interest income as a percentage of average interest-earning assets. The efficiency ratio represents the ratio of non-interest expense divided by the sum of net interest income and non-interest income. Non-performing loans consist of all nonaccrual loans as well as loans past due to principal or interest more than 90 days delinquent but still accruing. Real estate owned consists of real estate acquired through foreclosure or real estate acquired by acceptance of a deed-in-lieu of foreclosure. Capital ratios are end of period ratios. Changes in Financial Condition at September 30, 2010 Compared to December 31, 2009 Total assets increased $4.2 million or 2.0% to $215.0 million at September 30, 2010 compared to $210.9 million at December 31, 2009 primarily due to a $10.5 million or 9.0% increase in loans receivable, net of allowance for loan losses, combined with a $3.1 million or 6.1% increase in investment securities available for sale, partially offset by a $9.0 million or 26.7% decrease in cash and cash equivalents. The decrease in cash and cash equivalents reflected management’s determination to continue to expand our loan portfolio and to a lesser extent, our investment portfolio. For the nine months ended September 30, 2010, we originated a total of $71.2 million of loans, including $14.3 million of single-family residential loans, $10.5 million of commercial real estate loans, $8.5 million of commercial business loans, $29.1 million of non-real estate consumer loans, and $1.9 million of land loans. The modest growth of investment securities available for sale reflected management’s determination to invest a portion of our liquid assets in U.S. Government and agency obligations in order to enhance our yield. Total liabilities increased slightly by $2.1 million or 1.1% to $191.1 million at September 30, 2010 as compared to $189.0 million at December 31, 2009 primarily due to a $1.9 million or 1.0% increase in deposits, reflecting normal deposit activity during the period. Stockholders’ equity increased by $2.1 million or 9.5% to $24.0 million at September 30, 2010 as compared to $21.9 million at December 31, 2009. The increase was primarily due to the $1.6 million (net of $187,000 of dividends paid) increase in retained earnings due to our profitable operation during 2010 accompanied by a $458,000 increase in accumulated other comprehensive income reflecting an increase in unrealized gains related to our investment securities available for sale as a result of the improvement in the market since December 2009. 34 Non-performing assets, which consist of nonaccrual loans, accruing loans 90 days or more delinquent and real estate owned (which includes real estate acquired through, or in lieu of, foreclosure), increased by $31,000 to $985,000 or 0.46% of total assets at September 30, 2010 from $954,000 or 0.45% of total assets at December 31, 2009. This increase was primarily due to a $157,000 increase in accruing loans 90 days or more delinquent partially offset by a $91,000 decrease in nonaccrual loans an a $36,000 decrease in real estate owned. At September 30, 2010, the $985,000 of nonperforming assets consisted of $379,000 of accruing loans 90 days or more delinquent, $511,000 of nonaccrual loans (including three troubled debt restructurings, all of which were performing in accordance with their terms), and $94,000 in real estate owned, the substantial majority of which consisted of a single-family residential property. At September 30, 2010, the $511,000 of nonaccrual loans consisted primarily of single-family residential mortgage loans. At September 30, 2010, we also had two troubled debt restructurings with an aggregate balance of $64,000. Management continues to aggressively pursue the collection and resolution of all delinquent loans. At both September 30, 2010 and December 31, 2009, the allowance for loan losses amounted to $1.0 million. At September 30, 2010, the allowance for loan losses amounted to 113.5% of nonperforming loans and 0.79% of total loans receivable, as compared to 121.5% and 0.85%, respectively, at December 31, 2009. The decrease in the ratio of the allowance for loan losses to total non-performing loans was primarily due to the increase in the amount of non-performing loans. Comparison of Results of Operations for the Three and Nine Months Ended September 30, 2010 and 2009 We recorded net income of $639,000 and $1.8 million for the three and nine months ended September 30, 2010 as compared to net losses of $1.4 million and $395,000 for the same periods in 2009. The losses incurred in the 2009 periods reflected the recognition of $2.8 million of impairment charges during the third quarter of 2009 related to our investment in a mutual fund which was initially purchased in 1993. Net interest income for the three months ended September 30, 2010 increased $211,000 or 13.1% to $1.8 million as compared to $1.6 million the same period in 2009 while our net interest income increased $445,000 or 9.3% to $5.2 million for the nine months ended September 30, 2010 as compared to $4.8 million the same period in 2009. The increase in net interest income in the 2010 periods reflected primarily the effects of the $156,000 and $507,000 decreases in total interest expense for the three and nine months ended September 30, 2010 as compared to the same periods in 2009 due to the significant decline in the average cost of interest-bearing liabilities between 2009 and 2010 reflecting the continued repricing downward of our deposit liabilities. For the three and nine month periods ended September 30, 2010, the average rates paid on interest-bearing liabilities were 1.10% and 1.18%, respectively, as compared to 1.66% and 1.78% for the comparable periods in 2009. Likewise, the yields on our net interest-earning assets also declined to 4.63%, respectively in the 2010 periods as compared to 5.05% and 5.14% for the comparable 2009 periods. However, such declines were partially offset by increases in the balances of our interest-earning assets in the 2010 periods compared to the same periods in 2009. Our net interest margin improved slightly to 3.66% from 3.64% for the quarter ended September 30, 2010 compared to the same quarter in 2009 interim periods but declined for the nine months ended September 30, 2010 to 3.46% from 3.65% for the nine months ended September 30, 2009. The decline for the nine months ended September 30, 2010 reflected the greater downward adjustment in the yield earned on interest-earning assets during the period than experienced with respect to the decline in the average rate paid on interest-bearing liabilities during the same period, partially offset by an increase in the balance of our net interest-earning assets. The provision for loan losses amounted to $30,000 and $90,000 for the three and nine months ended September 30, 2010 as compared to $15,000 and $45,000 for the same periods in 2009. The provisions increased in both of the 2010 periods as compared to the same periods in 2009 both as a result of the increased size of the loan portfolio as well as increases in the amounts of commercial real estate and commercial business loans. Total non-interest income increased from a loss of $2.7 million and $2.2 million for the three and nine months ended September 30, 2009, respectively, to income of $226,000 and $594,000 for the comparable periods in 2010. The losses incurred in the 2009 periods were attributable to the previously discussed $2.8 million impairment charge recognized on our investment in a mutual fund. In addition, the 2010 periods reflected modest increases in customer service fees as we continued to emphasize the development of relationship banking. 35 Non-interest expense increased slightly by $11,000 or 1.1% to $1.1 million for the three months ended September 30, 2010 as compared to the same period in 2010 but decreased by $137,000 or 4.3% for the nine months ended September 30, 2010 as compared to the nine months ended September 30, 2009. The increase for the third quarter of 2010 reflected primarily the effect of a $43,000 increase in other general and administrative expense partially offset by decreases in salaries and benefit expense and deposit insurance premiums. The decrease in non-interest expense for nine months ended September 30, 2010 reflected the implementation of expense management strategies which have been successful in reducing our expenses in most of the operational areas over which we have control. We incurred income tax expense of $329,000 and $905,000 for the three and nine months ended September 30, 2010 as compared to experiencing tax benefits of $713,000 and 263,000 for the comparable periods in 2009. The tax benefits recognized in the 2009 periods resulted from the $2.8 million impairment charge which resulted in our incurring pre-tax losses for both the three and the nine months ended September 30, 2009. Our effective tax rates were 34.0% for both the three and nine months ended September 30, 2010 and (39.5%) and (39.4%) for the same periods in 2009. 36 HOW OUR NET PROCEEDS WILL BE USED The following table shows how we intend to use the net proceeds of the offering. The actual net proceeds will depend on the number of shares of common stock sold in the offering and the expenses incurred in connection with the offering. Payments for shares made through withdrawals from deposit accounts at MBL Bank will reduce MBL Bank’s deposits and will not result in the receipt of new funds for investment. See “Pro Forma Data” for the assumptions used to arrive at these amounts. Minimum of Offering Range Midpoint of Offering Range Maximum of Offering Range 15% Above Maximum of Offering Range Shares at Per Share Percent of Net Proceeds Shares at Per Share Percent of Net Proceeds Shares at Per Share Percent of Net Proceeds Shares at Per Share Percent of Net Proceeds (Dollars in thousands) Offering proceeds $ Less: offering expenses ) Net offering proceeds % Less: Proceeds contributed to MBL Bank ) Proceeds used for loan to employee stock ownership plan ) Proceeds used to repurchase sharesfor stock recognition plan ) Proceeds remaining for new Minden Bancorp $ % $ % $ % $ % 37 New Minden Bancorp will retain 50% of the net proceeds of the offering, with the remaining 50% being contributed to MBL Bank, and intends to initially invest 100% of the proceeds it retains (other than the amount used to fund the employee stock ownership plan loan) in short-term, liquid investments. The actual amounts to be invested in different instruments will depend on the interest rate environment and new Minden Bancorp’s liquidity needs. Although there can be no assurance that we will invest the net proceeds in anything other than short-term, liquid investments, over time, new Minden Bancorp may use the proceeds it retains from the offering: ● to invest in securities; ● to pay dividends to shareholders; ● to repurchase shares of its common stock, subject to regulatory restrictions; ● to finance the possible acquisition of financial institutions or branch offices or other businesses that are related to banking; although we have no current plans, agreements or understandings regarding any merger or acquisition transactions; and ● for general corporate purposes. Under current Office of Thrift Supervision regulations, new Minden Bancorp may not repurchase shares of its common stock during the first year following the conversion and offering, except to fund recognition plans that have been ratified by shareholders or tax qualified employee stock benefit plans or, with prior regulatory approval, when extraordinary circumstances exist. MBL Bank intends to initially use the net proceeds it receives to purchase investment and mortgage-backed securities. In the future, MBL Bank may use the proceeds that it receives from the offering, which is shown in the table above as the amount contributed to MBL Bank: ● to fund new loans; ● to invest in investment and mortgage-backed securities; ● to finance the possible expansion of its business activities, including developing and introducing new products and services, such as remote deposit capture, credit cards (on an agency basis) and ACH originations and developing new branch locations; and ● for general corporate purposes. We may need regulatory approvals to engage in some of the activities listed above. We currently have no specific plans or agreements regarding any expansion activities or acquisitions. Except as described above, neither new Minden Bancorp nor MBL Bank has any specific plans for the investment of the proceeds of this offering and has not allocated or reserved a specific portion of the proceeds to any particular use. 38 WE INTEND TO CONTINUE TO PAY QUARTERLY CASH DIVIDENDS Minden Bancorp has paid quarterly cash dividends since the second quarter of fiscal 2003. Minden Bancorp’s current quarterly dividend is $0.11 per share. After we complete the conversion, dividends will be paid by new Minden Bancorp on its outstanding shares of common stock. The rate of such dividends and the initial or continued payment thereof will be in the discretion of the board of directors of new Minden Bancorp and will depend upon a number of factors, including the amount of net proceeds retained by us in the offering, investment opportunities available to us, capital requirements, our financial condition and results of operations, tax considerations, statutory and regulatory limitations, and general economic conditions. No assurance can be given that we will continue to pay dividends, that they will be at a level substantially consistent with the current level or that they will not be reduced or eliminated in the future. In addition, during the first three years after the conversion and offering, no dividend will be declared or paid if it would be classified as a return of capital. The payment of dividends by new Minden Bancorp may ultimately depend upon receipt of dividends from MBL Bank, because new Minden Bancorp initially will have no source of income other than dividends from MBL Bank, earnings from the investment of proceeds from the sale of common stock retained by new Minden Bancorp, and interest payments with respect to the loan to made by new Minden Bancorp to the employee stock ownership plan. MBL Bank’s ability to pay dividends to new Minden Bancorp will be governed by the Home Owners’ Loan Act, as amended, and the regulations of the Office of Thrift Supervision. In addition, the prior approval of the Office of Thrift Supervision will be required for the payment of a dividend if the total of all dividends declared by MBL Bank in any calendar year would exceed the total of its net profits for the year combined with its net profits for the two preceding years, less any required transfers to surplus or a fund for the retirement of any preferred stock. In addition, MBL Bank will be prohibited from paying cash dividends to new Minden Bancorp to the extent that any such payment would reduce MBL Bank’s regulatory capital below required capital levels or would impair the liquidation account to be established for the benefit of MBL Bank’s eligible account holders and supplemental eligible account holders. See “The Conversion and Offering – Liquidation Rights.” Any payment of dividends by MBL Bank to new Minden Bancorp which would be deemed to be drawn out of MBL Bank’s bad debt reserves would require a payment of taxes at the then-current tax rate by MBL Bank on the amount of earnings deemed to be removed from the reserves for such distribution. MBL Bank does not intend to make any distribution to new Minden Bancorp that would create such a federal tax liability. See “Taxation.” Unlike MBL Bank, new Minden Bancorp is not subject to the above regulatory restrictions on the payment of dividends to our shareholders. Under Louisiana law, new Minden Bancorp generally may pay dividends out of surplus, or if no surplus is available, may pay dividends out of its net profits for the current or preceding fiscal year or both. 39 MARKET FOR OUR COMMON STOCK Minden Bancorp’s common stock is currently quoted on the OTC Bulletin Board under the symbol “MDNB.” After we complete the conversion and offering, we anticipate that the common stock of new Minden Bancorp will also be quoted on the OTC Bulletin Board. Sandler O’Neill & Partners, L.P. has advised us of its intention to make a market in our common stock, however, it is under no obligation to do so. The common stock may not be quoted under the same symbol. The shares of common stock of Minden Bancorp and those of new Minden Bancorp represent different economic interests and will reflect the effects of different financial results of operations and financial condition. Consequently, it is expected that the market prices of the common stock of Minden Bancorp before the completion of the conversion and offering and those of the common stock of new Minden Bancorp after completion of the conversion and offering will be different. Making a market may include the solicitation of potential buyers and sellers in order to match buy and sell orders. The development of a liquid public market depends upon the existence of willing buyers and sellers, the presence of which is not within our control or the control of any market maker. In addition, there may be a wide spread between the bid and ask price for our common stock after the conversion and offering. You should view the common stock as a long-term investment. Furthermore, there can be no assurance that you will be able to sell your shares at or above the purchase price. The following table sets forth the high and low closing stock prices for Minden Bancorp common stock and cash dividends per share declared for the periods indicated. Stock Price Per Share Cash Dividends Quarter ended: High Low Per Share September 30, 2010 (through November 9, 2010) $ $ $ June 30, 2010 March 31, 2010 December 31, 2009 September 30, 2009 June 30, 2009 March 31, 2009 December 31, 2008 September 30, 2008 June 30, 2008 March 31, 2008 At September 14, 2010, the business day immediately preceding the public announcement of the conversion and offering, and at November 9, 2010, the date of this proxy statement/prospectus, the closing prices of Minden Bancorp common stock as reported on the OTC Bulletin Board were $15.10 per share and $15.95 per share, respectively. At November 9, 2010, Minden Bancorp had approximately 219 shareholders of record, not including those who hold shares in “street” name. 40 REGULATORY CAPITAL REQUIREMENTS At June 30, 2010, MBL Bank exceeded all of its regulatory capital requirements. The table below sets forth MBL Bank’s historical capital under accounting principles generally accepted in the United States of America and regulatory capital at June 30, 2010, and pro forma capital after giving effect to the offering. The pro forma capital amounts reflect the receipt by MBL Bank of 50.0% of the net offering proceeds. The pro forma risk-based capital amounts assume the investment of the net proceeds received by MBL Bank in assets which have a risk-weight of 20% under applicable regulations, as if such net proceeds had been received and so applied at June 30, 2010. Pro Forma at June 30, 2010 Based on Sale at $10.00 Per Share MBL Bank Historical at June 30, 2010 Minimum Shares Midpoint Shares Maximum Shares 15% Above Maximum 1,719,250 Shares Amount Percent of Assets(1) Amount Percent of Assets(1) Amount Percent of Assets(1) Amount Percent of Assets(1) Amount Percent of Assets(1) (Dollars in thousands) GAAP capital(2) $ % $ % $ % $ % $ % Tier 1 leverage capital: Actual(3) $ % $ % $ % $ % $ % Requirement Excess $ % $ % $ % $ % $ % Tier 1 risk-based capital: Actual(3) $ % $ % $ % $ % $ % Requirement Excess $ % $ % $ % $ % $ % Total risk-based capital: Actual(3) $ % $ % $ % $ % $ % Requirement Excess $ % $ % $ % $ % $ % Reconciliation of capitalinfused into MBL Bank: Net proceeds infused $ Less: Common stock acquired by employeestock ownership plan ) Less: Shares acquired by stock recognition plan ) Pro forma increase inGAAP and regulatorycapital(4) $ Tier 1 leverage capital is shown as a percentage of total adjusted assets which amounted to $198.7 million at June 30, 2010. Tier 1 risk-based capital and total risk-based capital are shown as a percentage of total risk-weighted assets which amounted to $113.6 million at June 30, 2010. The calculation of capital in accordance with generally accepted accounting principles (referred to as GAAP) and Tier 1 leverage capital are substantially similar. GAAP capital is the sum of paid-in capital, additional paid-in capital, retained earnings and accumulated other comprehensive income. In computing in Tier 1 capital, investment in nonincludable subsidiaries is deducted and accumulated losses or gains on securities held for sale are added or deducted, as applicable. As a result, at June 30, 2010 adjustments totaling $714,000 were deducted from GAAP capital to arrive at Tier 1 leverage capital. Pro forma capital levels assume that we will fund a new recognition and retention plan that will acquire shares of common stock equal to approximately 3.55% of the shares of new Minden Bancorp common stock sold in the offering at the closing of the offering at a price equal to the price for which the shares of common stock are sold in the offering. The pro forma capital levels also assume that our employee stock ownership plan will purchase additional shares with the funds we lend it in amount equal to 4.0% of the shares of common stock of new Minden Bancorp sold in the offering. Pro forma GAAP and regulatory capital have been reduced by the amount required to fund both of these plans. See “Management-Stock Benefit Plans” for a discussion of the proposed recognition and retention plan and the employee stock ownership plan. Pro forma amounts and percentages assume net proceeds are invested in assets that carry a 20% risk-weighting. 41 CAPITALIZATION The following table presents the historical capitalization of Minden Bancorp at June 30, 2010 and the capitalization of new Minden Bancorp after giving effect to the offering proceeds (referred to as “pro forma” information). The table depicts new Minden Bancorp’s capitalization following the offering at the minimum, midpoint, maximum and maximum, as adjusted, of the offering range. The pro forma capitalization gives effect to the assumptions listed under “Pro Forma Data,” based on the sale of the number of shares of common stock indicated in the table. A change in the number of shares to be issued in the offering may materially affect pro forma capitalization. We are offering our common stock on a best efforts basis. We must sell a minimum of 1,105,000 shares to complete the offering. Pro Forma Capital Based Upon the Sale at $10.00 per Share Minden Bancorp Historical Minimum Shares Midpoint Shares Maximum Shares Maximum as adjusted, Shares(1) (Dollars in thousands) Deposits(2) $ Borrowings Total deposits and borrowed funds $ Stockholders’ equity: Preferred stock 10,000,000 shares, $0.01 parvalue, authorized; none issued or outstanding Common stock 40,000,000 shares, $0.01 parvalue, authorized; specified number assumedto be issued and outstanding(3) 15 19 22 26 29 Additional paid-in capital(3) Retained earnings(4) Accumulated other comprehensiveincome Treasury shares ) Less: Common stock acquired byemployee stock ownership plan(5) Less: Common stock acquired byrecognition and retention plan(6) Total stockholders’ equity $ As adjusted to give effect to an increase in the number of shares which could occur due to an increase in the offering range of up to 15% to reflect changes in market and financial conditions before we complete the offering or to fill the order of our employee stock ownership plan. Does not reflect withdrawals from deposit accounts for the purchase of common stock in the offering. Such withdrawals would reduce pro forma deposits and assets by the amount of such withdrawals. The pro forma amounts of common stock and additional paid-in capital have been increased to reflect the number of shares of common stock to be outstanding, which includes the exchange of all of the currently outstanding shares of Minden Bancorp common stock pursuant to the exchange ratio. No effect has been given to the issuance of additional shares of common stock pursuant to our proposed stock option plan. We intend to adopt a new stock option plan and to submit such plan to shareholders at a meeting of shareholders to be held at least six months following completion of the conversion and offering. If the stock option plan is approved by shareholders, an amount equal to approximately 8.88% of the shares of new Minden Bancorp common stock sold in the offering will be reserved for the stock option plan. Your ownership percentage would decrease by approximately 4.95% if all potential stock options are exercised from our authorized but unissued stock. See “Pro Forma Data” and “Management - Stock Benefit Plans – Stock Option Plan.” In addition, all treasury stock of Minden Bancorp will be canceled in connection with the consummation of the conversion and the offering. The retained earnings of MBL Bank will be partially restricted after the offering. MBL Bank will be prohibited from paying cash dividends to new Minden Bancorp to the extent that any such payment would reduce MBL Bank’s regulatory capital levels below its minimum regulatory capital levels or would impair the liquidation account to be established for the benefit of eligible account holders and supplemental eligible account holders of MBL Bank. See “Regulation – Regulation of MBL Bank – Capital Distributions.” Assumes that 4.0% of new Minden Bancorp’s common stock sold in the offering will be purchased by our employee stock ownership plan in addition to the shares already owned by the employee stock ownership plan. The common stock acquired by our employee stock ownership plan is reflected as a reduction of stockholders’ equity. Assumes the funds used to acquire our employee stock ownership plan shares will be borrowed from new Minden Bancorp. See Footnote 1 to the table set forth under “Pro Forma Data” and see also “Management –Stock Benefit Plans - Employee Stock Ownership Plan.” Gives effect to the recognition and retention plan which we expect to adopt after the conversion and offering and present to shareholders for approval at a meeting of shareholders to be held at least six months after we complete the offering. No shares will be purchased by the recognition and retention plan in the conversion and offering, and such plan cannot purchase any shares until shareholder approval has been obtained. If the recognition and retention plan is approved by our shareholders, the plan intends to acquire an amount of common stock equal to approximately 3.55% of the shares of new Minden Bancorp common stock sold in the offering. The funds to enable such purchases will be provided by new Minden Bancorp. The table assumes that shareholder approval has been obtained and that such shares are purchased in the open market at $10.00 per share. The common stock so acquired by the recognition plan is reflected as a reduction in stockholders’ equity. If the shares are purchased at prices higher or lower than the initial purchase price of $10.00 per share, such purchases would have a greater or lesser impact, respectively, on stockholders’ equity. If the recognition and retention plan purchases authorized but unissued shares from Minden Bancorp such issuance would dilute the voting interests of existing shareholders by approximately 2.04%. See “Pro Forma Data” and “Management - Stock Benefit Plans – Recognition and Retention Plan.” 42 PRO FORMA DATA The following tables show information about Minden Bancorp’s historical combined consolidated net income and stockholders’ equity prior to the conversion and offering and new Minden Bancorp’s pro forma consolidated net income and stockholders’ equity following the conversion and offering. The information provided illustrates our consolidated pro forma net income and stockholders’ equity based on the sale of common stock at the minimum, midpoint, maximum and 15% above the maximum of the offering range, respectively. The actual net proceeds from the sale of new Minden Bancorp common stock in the offering cannot be determined until the offering is completed. However, the net proceeds are currently estimated to be between $10.0 million and $14.0 million, or up to $16.2 million in the event the offering range is increased by approximately 15%, based upon the following assumptions: ● New Minden Bancorp will sell all shares of common stock in the subscription offering and community offering; ● New Minden Bancorp’s employee stock ownership plan will purchase an amount equal to 4.0% of the shares sold in the offering at a price of $10.00 per share with a loan from new Minden Bancorp; ● expenses of the conversion and offering, other than the fees to be paid to Sandler O’Neill & Partners, L.P., are estimated to be $840,000; ● 126,500 shares of common stock will be purchased by Minden Bancorp’s executive officers and directors and their immediate families; and ● Sandler O’Neill & Partners, L.P. will receive a fee equal to 1% of the aggregate purchase price of the shares of common stock sold in the offering, excluding any shares purchased by any employee benefit plans including the employee stock ownership plan, and any of our directors, officers or employees or members of their immediate families or affiliated companies or trusts; provided, however, such fee will be no less than $160,000. We have prepared the following tables, which set forth our historical consolidated net income and stockholders’ equity prior to the conversion and offering and our pro forma consolidated net income and stockholders’ equity following the conversion and offering. In preparing these tables and in calculating pro forma data, the following assumptions have been made: ● Pro forma earnings have been calculated assuming the conversion and offering had been completed at the beginning of the periods and the net proceeds of the offering had been invested at assumed rates of 2.69% and 1.79% for the year ended December 31, 2009 and the six months ended June 30, 2010, respectively, which approximates the yield on a five-year U.S. Treasury bill at such dates. We have used these assumed yields of 2.69% and 1.79% in lieu of the arithmetic average method because we believe it more accurately reflects the yield that we will receive on the net proceeds of the offering. ● The pro forma after-tax yields on the net proceeds from the offering were assumed to be 1.78% and 1.18% for the year ended December 31, 2009 and six months ended June 30, 2010 based on an effective tax rate of 34.0%. ● Withdrawals can be made from MBL Bank’s deposit accounts to fund the purchase of shares in the offering. To extent such funds are used, these funds will not result in new funds for investment by new Minden Bancorp and MBL Bank. In preparing the pro forma data, it was assumed no withdrawals were made from deposit accounts at MBL Bank. ● Historical and pro forma per share amounts have been calculated by dividing historical and pro forma amounts by the indicated number of shares of common stock, as adjusted in the pro forma net income per share to give effect to the purchase of shares by the employee stock ownership plan. 43 ● Pro forma stockholders’ equity amounts have been calculated as if the conversion and offering had been completed on December 31, 2009 and June 30, 2010 and no effect has been given to the assumed earnings effect of the transactions. The following pro forma information may not be representative of the financial effects of the conversion and offering at the date on which the offering actually occurs and should not be taken as indicative of future results of operations. Pro forma stockholders’ equity represents the difference between the stated amount of our assets and liabilities computed in accordance with generally accepted accounting principles. Stockholders’ equity does not give effect to intangible assets in the event of a liquidation, to MBL Bank’s bad debt reserve or to the liquidation account to be maintained by MBL Bank and new Minden Bancorp. The pro forma stockholders’ equity is not intended to represent the fair market value of the common stock and may be different than amounts that would be available for distribution to shareholders in the event of liquidation. We are offering our common stock on a best efforts basis. We must issue a minimum of 1,105,000 shares in the conversion and offering to complete the transactions. The tables reflect the possible issuance of additional shares to be reserved for future issuance pursuant to our proposed new stock option plan which we expect to adopt following the offering and present, together with the stock recognition plan discussed below, to our shareholders for approval at a meeting to be held at least six months after the offering is completed. See “Management - Stock Benefit Plans.” For purposes of the tables, we have assumed that shareholder approval was obtained, that the exercise price of the stock options and the market price of the common stock at the date of grant were $10.00 per share, that the stock options had a term of 10 years and vested pro rata over five years, and that the new stock option plan granted options to acquire common stock equal to 8.88% of new Minden Bancorp’s common stock sold in the offering. We applied the Black-Scholes option pricing model to estimate a grant date fair value of $1.70 for each option. In addition to the terms of the options described above, the Black-Scholes option pricing model incorporated an estimated volatility rate of 18.21% for the common stock, dividend yield of 2.0%, an expected option life of 10 years and a risk free interest rate of 2.97%. Finally, we assumed that 25% of the stock options were non-qualified options granted to directors, resulting in a tax benefit (at an assumed tax rate of 34.0%) for a deduction equal to the grant date fair value of the options. There can be no assurance that shareholder approval of the stock option plan will be obtained, that the exercise price of the options will be $10.00 per share or that the Black-Scholes option pricing model assumptions used to prepare the table will be the same at the time the options are granted. The tables also give effect to the stock recognition and retention plan, which we expect to adopt following the offering and present, together with the new stock option plan discussed above, to our shareholders for approval at a meeting to be held at least six months after the offering is completed. If approved by shareholders, the stock recognition and retention plan intends to acquire an amount of common stock equal to 3.55% of new Minden Bancorp’s common stock sold in the offering, either through open market purchases, if permissible, or from authorized but unissued shares of common stock. The tables assume that shareholder approval has been obtained and that the shares acquired by the stock recognition and retention plan are purchased in the open market at $10.00 per share and vest pro rata over a five-year period. There can be no assurance that shareholder approval of the stock recognition and retention plan will be obtained, that the shares will be purchased in the open market or that the purchase price will be $10.00 per share. The tables on the following pages summarize historical consolidated data of Minden Bancorp and new Minden Bancorp’s pro forma data at or for the dates and periods indicated based on the assumptions set forth above and in the tale and should not be used as a basis for projection of the market value of the common stock following the conversion and offering. 44 At or For the Six Months Ended June 30, 2010 Shares Sold at $10.00 per Share (Minimum of Range) Shares Sold at $10.00 per Share (Midpoint of Range) Shares Sold at $10.00 per Share (Maximum of Range) Shares Sold at $10.00 per Share (15% above Maximum) (Dollars in thousands) Gross proceeds $ Less: estimated offering expenses ) Estimated net proceeds Less: common stock acquired by employee stock ownership plan(1) Less: common stock to be acquired by recognition and retention plan(2) Net investable proceeds, as adjusted $ Consolidated pro forma net income: Historical $ Pro forma income on net investable proceeds(3) 55 65 76 88 Pro forma state shares and franchise tax(4) Less: pro forma employee stock ownership plan adjustments(1) (8
